REPÚBLICA DE CHILE
COMISIÓN DE EVALUACIÓN
| REGIÓN DE TARAPACÁ

CALIFICA AMBIENTALMENTE PROYECTO QUE
INDICA

RESOLUCIÓN EXENTA N*

IQUIQUE, 06 MAYO 2011

VISTOS ESTOS ANTECEDENTES:

1.

La Declaración de Impacto Ambiental y su Adenda, del Proyecto "Planta Solar
Fotovoltaica Pozo Almonte Solar 2, | Región", presentada por el Señor Jon Iñaki
Segovia De Celaya, en representación de POZO ALMONTE SOLAR 2 S.A., con fecha
21 de Diciembre de 2010.

Las observaciones y pronunciamientos de los Órganos de la Administración del
Estado que, sobre la base de sus facultades legales y atribuciones, participaron en la
evaluación de la Declaración de Impacto Ambiental, las cuales se contienen en los
siguientes documentos:

Oficio N%29 sobre la DIA, por SEREMI de Vivienda y Urbanismo, Región de Tarapacá,
con fecha 11/01/2011; Oficio N%07 sobre la DIA, por SEREMI de Agricultura, Región
de Tarapacá, con fecha 12/01/2011; Oficio N%002/2011 sobre la DIA, por Dirección
Regional de Vialidad, Región de Tarapacá, con fecha 12/01/2011; Oficio N%3 sobre la
DIA, por Dirección Regional de Aguas, Región de Tarapacá, con fecha 13/01/2011;
Oficio N*13 sobre la DÍA, por Dirección Regional, CONAF, Región de Tarapacá, con
fecha 13/01/2011; Oficio N%17 sobre la DIA, por SEREMI del Medio Ambiente, Región
de Tarapacá, con fecha 18/01/2011; Oficio N%026 sobre la DIA, por SEREMI Energía
Tarapacá, con fecha 18/01/2011; Oficio N%24 sobre la DIA, por Dirección Regional
SAG, Región de Tarapacá, con fecha 18/01/2011; Oficio N%141 sobre la DIA, por
SEREMI de Bienes Nacionales, Región de Tarapacá, con fecha 20/01/2011; Oficio
N*040 sobre la DIA, por SEREMI de Transportes y Telecomunicaciones, Región de
Tarapacá, con fecha 20/01/2011; Oficio N%121 sobre la DIA, por SEREMI de Salud,
Región de Tarapaca, con fecha 24/01/2011; Oficio N*29 sobre la DIA, por Corporación
Nacional de Desarrollo Indigena, Región de Tarapacá, con fecha 25/01/2011; Oficio
N*0395 sobre la DIA, por Consejo de Monumentos Nacionales, con fecha 25/01/2011:
Oficio N*022 sobre la DIA, por Dirección Regional de Turismo, Región de Tarapacá,
con fecha 26/01/2011; Oficio N%276 sobre la Adenda 1, por SEREMI de Vivienda y
Urbanismo, Región de Tarapacá, con fecha 06/04/2011; Oficio N%160 sobre la Adenda
1, por SEREMI de Agricultura, Región de Tarapacá, con fecha 09/04/2011; Oficio N%2-
EA/2011 sobre la Adenda 1, por Dirección Regional, CONAF, Región de Tarapacá,
con fecha 11/04/2011; Oficio N*%020/2011 sobre la Adenda 1, por Dirección Regional
de Vialidad, Región de Tarapacá, con fecha 12/04/2011; Oficio N%879 sobre la Adenda
1, por SEREMI de Bienes Nacionales, Región de Tarapacá, con fecha 14/04/2011;
Oficio N%073 sobre la Adenda 1, por Dirección Regional de Turismo, Región de
Tarapacá, con fecha 18/04/2011; Oficio N*212 sobre la Adenda 1, por Dirección
Regional SAG, Región de Tarapacá, con fecha 18/04/2011; Oficio N*1782/11 sobre la
Adenda 1, por Consejo de Monumentos Nacionales, con fecha 19/04/2011; Oficio
N?150 sobre la Adenda 1, por Corporación Nacional de Desarrollo Indigena, Región
de Tarapacá, con fecha 19/04/2011; Oficio N%665 sobre la Adenda 1, por SEREMI de
Salud, Región de Tarapaca, con fecha 19/04/2011; Oficio N*111 sobre la Adenda 1,
por SEREMI del Medio Ambiente, Región de Tarapacá, con fecha 28/04/2011;

Los demás antecedentes que constan en el expediente de evaluación de impacto
ambiental de la Declaración de Impacto Ambiental del proyecto “Planta Solar
Fotovoltaica Pozo Almonte Solar 2, | Región".
4. El Acta de la Sesión N“5 de la Comisión de Evaluación de la Región de Tarapacá, de

fecha 6 de mayo de 2011.

Lo dispuesto en la Ley N* 19.300 sobre Bases Generales del Medio Ambiente, el
artículo 2? del D.S. 95/01 del Ministerio Secretaría General de la Presidencia, aprueba
el texto refundido, coordinado y sistematizado del Reglamento del Sistema de
Evaluación de Impacto Ambiental; la Ley 19.880 establece Bases de los
Procedimientos Administrativos que rigen los actos de los Órganos de la
Administración del Estado; la Resolución N* 1600 de 2008, de la Contraloría General
de la República, que fijó normas sobre exención al trámite de toma de razón; y las
demás normas aplicables al proyecto.

CONSIDERANDO:

1.

3.1.

a

Que, la Comisión de Evaluación de Tarapacá debe velar por el cumplimiento de todos
los requisitos ambientales aplicables al Proyecto "Planta Solar Fotovoltaica Pozo
Almonte Solar 2, | Región".

Que, el derecho de POZO ALMONTE SOLAR 2 S.A. a emprender actividades, está
sujeto al cumplimiento estricto de todas aquellas normas jurídicas vigentes, referidas a
la protección del medio ambiente y las condiciones bajo las cuales se satisfacen los
requisitos aplicables a los permisos ambientales sectoriales que deben otorgar los
Órganos de la Administración del Estado.

Que, según los antecedentes señalados en la Declaración de Impacto Ambiental
respectiva, el proyecto "Planta Solar Fotovoltaica Pozo Almonte Solar 2, | Región":

Se ejecutará en la Región de Tarapacá, en la provincia de Tamarugal, comuna de
Pozo Almonte, a aproximadamente a 3.6 km de la localidad de Pozo Almonte

Las coordenadas del proyecto, en Datum WGS 84, son:

ES Ñ de
Pto 1 42102 7758288 |
Po 2 421948 7758288
Pto 3 421948 7757748
Pto 4 420948 7757748
Pto 5 420948 7758003
Pto 6 421025 7758003 |

Descripción del proyecto

El proyecto consistirá en la construcción, montaje, operación y mantención de una
Planta Solar, la que consistirá en la instalación de 110.880 paneles solares, sobre
seguidores inclinados agrupados en 24 paneles por cada seguidor, con un total de
4.620 seguidores, la planta contará con una potencia nominal de 7,5 MW de
generación, el punto de conexión de la generadora solar al sistema interconectado
del norte grande, será en la red de distribución en media tensión.

La conexión de la central fotovoltaica será a la barra de 13,8 KV del autotransformador
N%1 en la SSEE Pozo Almonte, propiedad de EDELNOR.

El proyecto tendrá:
+ Potencia nominal : 7,5 MW
+ Radiación Global: entre 7 y 7.5 kWhr/m? día
Los elementos empleados para su desarrollo son los siguientes:

+ Celda Fotovoltaica

» Modulo Fotovoltaico

+  Ramao string

+ Cajas de conexión

+ Conectores

» Cableado

+ Seguidores

» Cajas de agrupación

+ Inversor

+ Instalaciones de enlace

Celda Fotovoltaica

La conversión de la radiación solar en energía eléctrica tiene lugar en la celda
fotovoltaica, que es el elemento base del proceso de transformación de la radiación
solar en energía eléctrica.

La celda fotovoltaica es un dispositivo formado por una delgada lámina de un material
semi-conductor, compuesta por teluro de cadmio o por silicio.

La celda fotovoltaica de silicio, mormalmente es de forma cuadrada, con
aproximadamente 10 cm. de lado y con un grosor que varía entre los 0,25 y los
0,35mm. con una superficie de más o menos 100 cm? .

Modulo Fotovoltaico

El modulo fotovoltaico lo componen celdas (células) dispuestas geométricamente,
conectadas en serie/paralelo unas con otras, mediante circuitos eléctricos conectados
a los polos positivos y negativos de las células.

Aparte de las células y los circuitos eléctricos que los unen, los módulos están
formados por:

+ Marco de aluminio, cuya función es proporcionarle cierta rigidez mecánica.
» Junta, protección frente a agentes atmosféricos (humedaa, salinidad, etc).
+ Vidrio solar, normalmente templado.

+  Encapsulado EVA, que le da protección frente a la humedad.

+  TEDLAR, aislamiento eléctrico y sello contra humedad.

Los módulos están preparados para soportar temperaturas extremas, propias de
zonas como el desierto chileno.

Rama o String

La conexión en serie de un grupo determinado de módulos, se denomina rama o
string. Estas ramas se conectan en una caja de conexiones. El cableado empleado
para dichas conexiones esta dimensionado para producir la menor caída de tensión (4
6 6 mm?) y son de clase ll, vale decir que tiene un doble aislamiento para prevenir los
casos en que se produzca un primer defecto.

Caja de conexión.

Es el circuito de conexión donde se agrupa la circuitería eléctrica que conectan las
células solares dentro del panel fotovoltaico, para dar la salida a la corriente generada
y poder conectarlos en serie con otros módulos formando los strings.

Conectores.

Son los elementos que permiten la conexión entre los módulos fotovoltaicos,
permitiendo la formación de los strings.
Seguidores

Los paneles fotovoltaicos se colocan sobre estructuras que constituyen el soporte de
los mismos. Dichas estructuras van dispuestas sobre apoyos generalmente de
hormigón bajo diferentes formas como micropilotes, zapatas, zapatas corridas o losas.

El tipo de estructuras, vienen determinadas por el tipo de seguimiento que se realice
del sol en su avance.

Cajas de agrupación

Son cuadros eléctricos a los cuales se conectan en paralelo una cantidad determinada
de Strings para formar un solo circuito de salida, el cual se dirige hacia el inversor.

Esta caja de agrupación posee las protecciones necesarias para el sistema como,
fusibles, protección contra sobretensiones y elementos de maniobra.

Las cajas de agrupación llevan como protecciones fusibles, colocados sobre bandejas
portafusibles, los cuales están destinados a proteger los strings en caso de
cortocircuitos. Igualmente para proteger las instalaciones contra sobretensiones
originadas por descargas atmosféricas, se colocarán descargadores conectados a
tierra.

Asimismo, para facilitar las labores de operación y mantenimiento, se instalará un
seccionador de corte en carga para todos los strings.

Inversor

El inversor es un dispositivo eléctrico que convierte corriente continua en corriente
alterna, el cual produce pulsos secuenciales en la corriente continua, los cuales dan
lugar a una onda de tipo senoidal, siendo esta la corriente alterna.

El inversor tiene ventilación forzada ya que se produce un aumento de temperatura
propio de la electrónica de potencia del sistema y la temperatura ambiente, esta
ventilación es para evitar la desconexión del inversor por aumento de temperatura.

Instalaciones de enlace

Las Instalaciones de Enlace son todos los elementos de la instalación de baja tensión
que permiten la conexión de las instalaciones de generación con la red de distribución
de baja tensión de la Compañía Distribuidora. Las instalaciones de enlace están
compuestas por:

+ Cuadro General de Baja Tensión (CGBT): en éste se encuentran los dispositivos
de Mando y Protección, es decir, diferenciales y magnetotérmicos. Su prescripción es
según la norma chilena de electricidad.

* Caja General de Protección media tensión (CGP). Tiene la función de protección
de la línea de la red de distribución. Está constituidos por tres fusibles, uno por cada
fase, más un seccionador de Neutro. Los fusibles pueden ir instalados en bandejas
portafusibles.

+ Centro de seccionamiento y medida, está compuesto por celdas de media tensión
donde se agrupan todas las líneas provenientes de los transformadores, para formar
la línea de evacuación. Existen protecciones para fluctuaciones del la red (tensión,
frecuencia y ángulo) y los fusibles a la salida de la línea de evacuación.

+ Contadores: es donde se realiza la medida en media Tensión (trifásico). Los
contadores pueden ser de lectura directa o de lectura indirecta, según la potencia de
lectura. Los de lectura indirecta llevaran transformadores de intensidad. Los
contadores deben llevar lectura remota por lo que van conectados a un MODEM u
otro mecanismo de transmisión de datos remotos.
Camino de acceso

Se considera la habilitación de un camino permanente de acceso a las obras del
proyecto, de una longitud aproximada de 910 metros, que empalmará con la vía de
acceso al proyecto Pozo Almonte Solar 1 (actualmente en evaluación). El ancho de la
superficie a intervenir por la construcción de este camino será de aproximadamente
10 m. Se construirán 10 metros de pavimento desde la conexión con la ruta A-65, el
resto será de material tipo base precribado hasta el portón.

Asimismo, se realizará un camino interno como vía central. No se compactará o
preparará ningún otro tipo de camino en el interior.

a) Caracterización de Material Precribado.
En la construcción del camino, se utilizara el 80% del material precribado proveniente
del retiro de la primera capa de la carpeta del camino, el resto provendrá del material

excedente de las zanjas.

El material precribado será humactado y compactado al 95%.

b) Medidas a tomar para evitar las Emisiones Atmosféricas de Material Particulado

Para evitar las emisiones atmosféricas de material particulado, se realizará un
estabilizado del camino de acceso con Cloruro de Magnesio Hexahidratado
(Bischofita). Respecto a su aplicación, la solución salina será empleada
uniformemente sobre todo el ancho de la superficie, utilizando un camión aljibe
equipado preferentemente con un dispositivo de esparcido a presión calibrado
apropiadamente.

Si se llegase a requerir más de una aplicación, los riegos de solución salina sucesivos
no serán aplicados hasta que el riego previo haya penetrado adecuadamente el
material.

Además, en caso que la superficie presentara una pendiente longitudinal superior a
6%, la dosis de aplicación deberá ser completada en varios riegos, para prevenir
escurrimiento de la solución.

Las carpetas con bischofita no requieren humectación con agua y nunca se debe
regar con agua caminos tratados, ya que se produce el deterioro de esta.

Las dosis empleadas en estabilización aseguran la permanencia del producto en la
carpeta, la cohesión entre finos y gruesos y la reducción total del polvo por largo
tiempo.

El mantenimiento de las carpetas estabilizadas con bischofita es un tema dinámico, ya
que los resultados dependen en gran medida de los materiales empleados, de la
calidad inicial del trabajo, y otras fuentes de contaminación con polvo como acopios
cercanos, zonas de carguío, etc. Lo más usual es:

a) Si es imprescindible, realizar reperfilados con compactación (interviniendo los
primeros 5 cm.) cada 2 ó 3 años con un riego superficial de conservación con
bischofita a una dosis de 30% de la dosis inicial.

b) Si es imprescindible, realizar una intervención mayor (interviniendo 10 ó 15 cm.)
probablemente recién al 5 año, en la cual se debería incorporar al menos el 50% de la
dosis inicial.

Por todo lo anterior, se sugiere por el fabricante, observar el comportamiento general
del camino durante los primeros 12 meses y luego determinar las políticas de
conservación necesarias.
El programa de conservación será validado a partir de la experiencia acumulada. Una
estabilización puede durar desde 4 a 6 años si se conserva correctamente.

Base de Seguidores

Cada panel fotovoltaico contará con una base de anclaje. Para una sujeción más firme
este anclaje lleva enterrado dos cilindros en cada una de las zapatas. Sobre esta base
se instalarán los seguidores del panel.

Canalización de cables

Los cables utilizados cumplirán con la normativa vigente NCH 4/2004 8.1, en cuanto a
aislamiento y grado de protección:

Los cables utilizados para la interconexión de los módulos fotovoltaicos en cada uno
de los seguidores estarán protegidos contra la degradación por efecto de la
intemperie: radiación solar, UV, y condiciones ambientales de elevada temperatura
ambiente.

El cableado entre las cajas de conexiones y los seguidores se efectuará mediante
cable flexible y de longitud adecuada para disminuir la caída de tensión, perdidas.

Las cajas de conexión Combiner box y Main box, utilizadas en el campo fotovoltaico
tendrán una protección intemperie, y serán de chapa de acero con tratamiento
anticorrosión. Cada caja dispondrá de fusibles, y estará diseñada para 8 entradas
con los correspondientes terminales de desconexión para la conexión de los polos.

= Cableado en Corriente Continúa

El cableado en corriente continua se realizará en superficie, de forma integrada en
la estructura del seguidor, desde los módulos hasta el inversor, directamente
enterrados. Sobre la superficie donde se enterrarán los conductores no habrá ningún
tipo de construcción, edificación, etc. temporal o permanente.

Los cables de cada polo (positivo y negativo), se conducirán de manera independiente.
= Cableado en Corriente Alterna

El cableado en corriente alterna desde los cuadros de protección de los inversores
hasta las correspondientes cajas de agrupamiento se ejecutará directamente
enterrado en el terreno.

La distribución en baja tensión se realizará disponiendo tramos desde los inversores
hacia los centros de transformación y protección, desde los centros de transformación
hacia el centro de seccionamiento y medida, donde sale una línea aérea de
evacuación.

De acuerdo a la NCH 4/2004 8.2.13.1, las zanjas para el cableado directamente
enterrado en baja tensión se ejecutarán con una profundidad de 0,50 m y en zonas
de tránsito de vehículos 0,80 m.

El lecho de la zanja que va a recibir el cable será liso y estará libre de aristas, cantos,
piedras, etc. En el mismo se dispondrá de una capa de arena de río lavada de 10 cm.
de espesor mínimo sobre la que se colocará el cable. Por encima del cable irá otra
capa de arena de 10 cm. de espesor. Ambas capas cubrirán la anchura total de la
zanja, la cual será suficiente para mantener 5 cm. entre los cables y las paredes
laterales.

Por encima de la arena se colocara una capa de mortero de cemento coloreado de
0,10 m de espesor. Se colocará una cinta de señalización que advierta la existencia
del cable eléctrico para baja tensión. La distancia mínima al suelo será de 10 cm. y a
la parte superior del cable de 25 cm.
Sobre la superficie donde se enterrarán los conductores no habrá ningún tipo de
construcción, edificación, etc. temporal o permanente.

= Línea de evacuación (media tensión)

Desde cada transformador salen conductores enterrados directamente hacia el centro
de seccionamiento y medida. Es en este centro donde todos los transformadores son
Unidos en un solo circuito para formar la línea de evacuación, la que será de aluminio
tipo compacto, en un tendido aéreo de 13,8 KV que transporta la energía desde la
generadora solar hacia el punto de conexión donde la energía producida es distribuida.

Obras temporales

En general, los terrenos no requieren de ninguna preparación ni compactación previa.
Las áreas a intervenir corresponden a los sectores donde van las bases de anclaje de
hormigón, sobre los cuales se sostiene la estructura que soporta los paneles solares.
Estas bases son de aprox. 60 cm. de diámetro y la distancia entre una base y la otra
es de 3 metros aprox. En cuanto a la central fotovoltaica, ésta se adapta a la topología
del lugar donde se instala.

3.1.1. Etapa de Construcción

Para la construcción del proyecto se contempla la ejecución de las siguientes
instalaciones y obras temporales:

» Instalaciones de faenas;

* Alimentación eléctrica a faenas;
+ Acopios provisorios;

+ Acopio de Disposición Final

a) Instalaciones de faenas

Se contempla la instalación de faenas para la fase de construcción. La plataforma de
terreno utilizada tendrá una superficie máxima de 1 ha.

Se utilizará esta superficie para instalar oficinas, bodegas y talleres. Estas
instalaciones serán del tipo modulares móviles, tipo container. Se habilitarán zonas
cercadas destinadas al almacenamiento de residuos sólidos no peligrosos
provenientes de la etapa de construcción. También se habilitará un recinto cercado
con los equipos del suministro de energía eléctrica para la faena y lugares para
estacionamiento de vehículos, maquinarias y equipos de construcción.

En los frentes de trabajo habrá temporalmente baños químicos portátiles. El servicio
de instalación y mantención de los baños químicos en los frentes de trabajo será
realizado por una empresa autorizada.

Para la etapa de construcción, el agua necesaria para las instalaciones sanitarias será
suministrada por la empresa sanitaria Aguas del Altiplano de Pozo Almonte. El
transporte del agua se realizará en un camión aljibe para transportar agua potable.

b) Acopios provisorios

Se habilitarán acopios provisorios adicionales en las cercanías de las instalaciones de
faena secundarias, para almacenamiento temporal de desechos que serán retirados
del emplazamiento de la planta y material proveniente del escarpe y el material de
excavación de tierra que no sea utilizado en los rellenos del proyecto. Posteriormente,
el material removido será reacomodado en el sitio de acuerdo al relieve del terreno, de
manera que se vea natural.
c) Disposición temporal de Residuos Industriales Sólidos (RIS)

En la instalación de faenas se emplazará una Bodega de Acopio Temporal para el
almacenamiento transitorio de residuos industriales, peligrosos y no peligrosos,
provenientes de la etapa de construcción.

Esta bodega cumplirá con todos los requisitos establecidos en la normativa aplicable.
Las principales características de esta instalación serán:

= Tendrá una base continua, impermeable y resistente estructural y químicamente a
los residuos almacenados;

= Contará con un cierre perimetral de a lo menos, 1,80 m de altura, el cual impedirá
el libre acceso de personas y animales;

= Estará techada y protegida de condiciones ambientales tales como humedad,
temperatura y radiación solar;

= Tendrá un sistema colector de eventuales derrames, con una capacidad de
retención no inferior al volumen del contenedor de mayor capacidad ni al 20% del
volumen total de los contenedores almacenados; y

= Contará con señalización de acuerdo a la Norma Chilena NCh 2.190 Of. 93,
versión 2003.

= La bodega tendrá vias de escape accesibles, en caso de emergencia y contarán
con extintores de incendios cuyo tipo, potencial de extinción y capacidad en kilos
será según los materiales combustibles o inflamables que existan. El número total
de extintores, su ubicación y señalización dependerá del la superficie total a
proteger y se realizará de acuerdo a lo establecido en el DS. N* 594/99 Sobre
Condiciones Sanitarias y Ambientales Básicas en los Lugares de Trabajo y a las
normas pertinentes.

» Estarán señalizadas con letreros, en los que se indicará que corresponde a una
bodega de acopio temporal de residuos peligrosos.

Descripción de la Etapa de Construcción

Durante la construcción del proyecto se realizarán actividades como la compactación
del terreno de acceso natural, la habilitación del camino interno de servicio, el
transporte de materiales desde y hacia las faenas, la construcción de plataformas, el
montaje de los paneles y por último, la canalización subterránea que dirigirá a la red
de distribución.

Mantenimiento de equipos

El mantenimiento de los equipos de construcción se efectuará en la comuna de Pozo
Almonte, en talleres que dispongan de los servicios requeridos. En caso necesario, se
efectuará en de Iquique u otro lugar donde existan talleres autorizados en la región.

Abastecimiento de insumos
= Energía eléctrica: se solicitara un empalme provisorio.

= Agua potable, uso doméstico e industrial: Se requerirá de agua potable, de uso
doméstico e industrial. Para el consumo de los trabajadores se dispondrá de un
total de 100 litros por persona de agua potable, según lo establece el D.S. N* 594,
La cantidad total de agua potable a consumir variará en función del número de
trabajadores en la construcción de las obras. Esta agua será adquirida a una
empresa autorizada. El agua potable necesaria para uso doméstico e instalaciones
sanitarias, será suministrada por la empresa sanitaria Aguas del Altiplano Pozo
Almonte. El transporte del agua se realizará en camiones aljibe. El agua industrial
será comprada a proveedores que operen en la zona y transportada a las faenas
por medio de camiones aljibe.

= Áridos: Para el abastecimiento de áridos para los rellenos y hormigones, se
reutilizará el material obtenido de las excavaciones de las obras. El material
adicional que se requiera será adquirido a proveedores autorizados de la zona. En
cualquier caso, serán transportados desde las plantas autorizadas hasta el sitio en
camiones tolva, cubiertos con lona para evitar la perdida de polvo.

=  Hormigones: Los hormigones se adquirirán en plantas de la zona, por lo que será
transportado a la faena según se vaya requiriendo por el proyecto. El hormigón
será trasladado desde las plantas de hormigón al sitio en camiones concreteros.

Ejecución de escarpes

El material de escarpe que se obtenga, se llevará a un acopio provisorio. Este material
se reutilizara en el área del proyecto para realizar las restauraciones necesarias de las
áreas ocupadas temporalmente en la construcción de las obras. En caso contrario, se
dispondrá su transporte a botaderos autorizados.

Para las excavaciones de tierra, incluido el escarpe, se utilizarán motoniveladoras,
cargadores, excavadoras y retroexcavadoras.

Limpieza del terreno

Con anterioridad a la etapa de construcción se realizará una limpieza del terreno,
considerando que existe una gran cantidad de basura acumulada, la cual deberá ser
retirada.

Construcción de plataformas

Se construirá en el terreno los pilotes para el montaje de los seguidores, se hará una
perforación donde será colocado un tubo de acero galvanizado en el cual se verterá el
concreto para formar el pilote. Luego se procede a montar la estructura denominada
seguidor (donde se montan los módulos solares) sobre los pilotes.

Se construirá la base para el montaje de 8 casetas prefabricadas, cuyas funciones
serán albergar 2 inversores y un transformador de 1 MVA. Cada caseta tendrá las
siguientes dimensiones: 7 x 2.4 x 2.5 m.

Cierre perimetral

El cierre perimetral, será realizado con malla de alambre hexagonal galvanizado
recubierta de PVC, altura de 2 metros, total 3.080 metros.

Oficina

Se instalara un container de 20 pies, acondicionado con baño y espacios de trabajo
para la función de centro de control y monitoreo.

Además, se instalarán en la faena contenedores acondicionados como comedores para
las personas que trabajaran en la obra, el cual cumplirá con lo estipulado en el Artículo
28 del DS N* 594/99 Sobre Condiciones Sanitarias y Ambientales Básicas en los
Lugares de Trabajo.

Bodega de almacenamiento

En el área del proyecto se emplazará una Bodega para el almacenamiento de
residuos y desechos peligrosos provenientes de la etapa de operación.

Se instalará un container de 20 pies, acondicionado como bodega para el almacenaje
de repuestos.

Las principales características de esta instalación serán:

= Tendrá una base continua, impermeable y resistente estructural y químicamente a
los residuos almacenados;
= Contará con un cierre perimetral de a lo menos, 1,80 m de altura, el cual impedirá
el libre acceso de personas y animales;

= Estará techada y protegida de condiciones ambientales tales como humedad,
temperatura y radiación solar;

= Tendrá un sistema colector de eventuales derrames, con una capacidad de
retención no inferior al volumen del contenedor de mayor capacidad ni al 20% del
volumen total de los contenedores almacenados; y

= Contará con señalización de acuerdo a la Norma Chilena NCh 2.190 Of. 93,
versión 2003,

= La bodega tendrá vías de escape accesibles, en caso de emergencia y contarán
con extintores de incendios cuyo tipo, potencial de extinción y capacidad en kilos
será según los materiales combustibles o inflamables que existan. El número total
de extintores, su Ubicación y señalización dependerá del la superficie total a
proteger y se realizará de acuerdo a lo establecido en el DS. N* 594/99 Sobre
Condiciones Sanitarias y Ambientales Básicas en los Lugares de Trabajo y a las
normas pertinentes.

= Estarán señalizadas con letreros, en los que se indicará que corresponde a una
bodega de acopio temporal de residuos peligrosos.

Transporte

El transporte de personal, combustibles, insumos, sustancias peligrosas, transporte de
residuos sólidos y/o carga en general, no forma parte del presente proyecto, ya que
estas actividades serán ejecutadas por terceros.

En caso de generarse algún accidente o siniestro, se devolverán los insumos y
equipos, u otros elemento que bomberos hiciera uso en la contingencia. Además,
informará mediante informe técnico, en un plazo no superior a 7 días hábiles de los
antecedentes de accidente a la autoridad correspondiente. Además, para dicho
informe técnico deberá usar formato de la Oficina de Protección Civil y Emergencia
(OREMI).

Por otra parte, el flujo de camiones y frecuencia desde origen a destino, estará
compuesta por:

= Se emplearán 160 camiones con módulos solares desde el puerto de Iquique a la
obra, a razón de 10 camiones diarios durante 16 días

= Seguidores, 28 camiones desde el puerto de Iquique a la obra, a razón de 5
camiones por día durante 6 días

= Inversores, 8 camiones desde el puerto de Iquique a la obra a razón de 2
camiones por día durante 4 días

=  Combiner 2 camiones desde el puerto de Iquique a razón de 2 camiones por día

= Hormigón 317 camiones de hormigón desde empresas en la zona de Pozo
Almonte, a razón de 12 camiones diarios durante 27 días.

Equipamiento

= Transformadores, 8 camiones desde Santiago a la obra, a razón de 1
transformador diario durante 8 días.

= Conductores, 150 camiones desde Santiago a la obra, a razón de 10 camiones
diarios por día durante 15 días.

= 17 camiones destinados a productos varios (ferretería eléctrica, mecánica etc)
desde Santiago

= Todos los materiales y equipos transportados son de fácil cabotaje, por lo que se
trasladan dentro de contenedores. No se requiere ninguna medida ni vehículo
extraordinario para el traslado hacia el lugar de la obra

= No existe traslado de combustibles o sustancias peligrosas.

Se informará a la Ilustre Municipalidad de Pozo Almonte ante cualquier incidente que se
origine producto de la ejecución del proyecto.
3.1.2. Descripción de la Etapa de Operación
3.1.2.1. Mantenimiento

El panel solar requiere niveles de mantención mínimos. Principalmente, éste debe
mantenerse libre de polvo. Para ello se realizará una limpieza anual de los paneles
empleando agua sin ningún tipo de aditivo o detergente, como base de dicha limpieza
(limpieza similar a la de un vidrio convencional).

3.1.2.2. Verificación y Puesta En Marcha Inicial (Actividad puntual y única).
Verificación de parámetros y puesta en marcha de los seguidores:

1. Pruebas finales de puesta en servicio de los seguidores, inversores,
transformadores y celdas.

2. Elaboración de los partes de alta en servicio.

3. Envío de datos.

Vigilancia y control de accesos:

Esta actividad se realiza las 24 hrs. del día y corresponde principalmente a lo que se
detalla a continuación:

1. Control de entrada y salida (E/S) de personas, vehículos y materiales; verificando
que tanto las personas como los vehículos que acceden a la obra cumplen con la
normativa dispuesta en materia de Prevención y Seguridad Laboral y que así ha
sido acreditado documentalmente.

2. Vigilancia: Prevención de actos vandálicos. Ejecución del protocolo de alerta y
seguridad diseñado ante cualquier eventualidad de riesgo para las personas o la
planta solar.

3. Cualquier otra función asignada a la actividad de vigilancia.

3.1.2.3. Mantenimiento Preventivo y limpieza.

Engrase en sistemas de seguidores.

Revisión visual diaria de todos los paneles, inversores y seguidores.

Limpieza de placas según estado y periódicamente.

Ejecución de pequeñas obras o reparaciones en general de las infraestructuras:
mecánica, eléctrica y albañilería, según necesidades de la planta.

5. Solución de pequeñas averías.

don =

3.1.2.4. Almacenaje de Materiales y Recambios.
Servicio de control y almacenaje de stock de materiales y recambios para la planta.

1. Se contará con un vehículo para realizar el servicio ágilmente, en caso de requerir
algún tipo de repuesto en forme urgente.

Control de Material Entrada y Salida.

Elaboración de inventario,

Control de stock.

Gestión de pedidos a proveedores.

Elaboración de partes administrativos.

Registro.

NONSA0N

3.1.2.5. Mantenimiento Correctivo (24 h.)

Se contará con personal capacitado el cual puede actuar ante algún tipo de
incidencias imprevistas, durante las 24 hrs. Este personal estará capacitado para:

1. Solución de cualquier incidencia extraordinaria:
2. Reparar averías de seguidores, sustitución de componentes, herrajes.
3. Reparar averías de inversores, incluso sustitución parcial y total.
Reparar averías de celdas de Media Tensión (MT) incluido cable seco.
Reparar averías de Transformadores de potencia, incluso sustitución.
Maniobras de sustitución de fusibles, maniobras de intemperie,
Análisis termográfico, etc.

NoOodgA

3.1.2.6. Suministros de Insumos:
= Agua

Durante esta etapa, se estima que se tendrá una demanda media de 100 litros de
agua por persona al día.

El agua para uso sanitario será provista por una empresa autorizada y se realizará a
través de un camión aljibe.

El agua destinada para la bebida de los trabajadores será suministrada a través de
dispensadores de agua purificada, los que serán provistos desde la ciudad de Pozo
Almonte por una empresa autorizada.

= Energía eléctrica

La energía eléctrica requerida será autosuministrada, por lo que no se requerirá de
instalación eléctrica alguna para abastecer de energía la planta.

= Insumos para la operación

El principal insumo a utilizar en la etapa de operación son los aceites lubricantes. Los
demás insumos corresponden a materiales y/o repuestos que serán requeridos por
personal de mantenimiento.

Tanto para esta etapa, como para la etapa de Construcción, no se almacenará
combustible, considerando que el abastecimiento y mantención de maquinaria se
realizará en Pozo Almonte. Si para mantenciones menores se requiere de un
almacenamiento menor de combustible, será inferior a 227 lts, dando cumplimiento a
la normativa vigente.

3.1.3. Descripción de la Etapa de Abandono

La vida útil del proyecto se estima en un período mínimo de 25 años. Sin embargo,
debido a las características de este tipo de instalaciones, se espera que el periodo de
funcionamiento de estas unidades se extienda en el tiempo. Esto, a través de la
renovación de los equipos de acuerdo a los programas de Inspección y Mantención y
a la incorporación de innovaciones tecnológicas.

En caso de que se considere o fuese necesario una etapa de abandono del proyecto,
se cumplirán todas las exigencias legales y ambientales vigentes, se retirarán los
elementos mecánicos y otros en desuso, se trasladarán para su reutilización, reciclaje
o se dispondrán conforme a la normativa vigente en un lugar autorizado.

El terreno se dejará similar a su estado anterior, y sin residuos.

3.2. Principales Emisiones, Descargas y Residuos del Proyecto

3.2.1. Emisiones Atmosféricas
Etapa de Construcción
Durante la etapa de construcción, las principales emisiones a la atmósfera
corresponderán al material particulado o polvo suspendido producto de los movimientos
de tierra relacionados con excavaciones, carga, descarga y transporte de materiales

inertes. Además se generarán emisiones provenientes del tránsito de camiones,
vehículos y funcionamiento de maquinaria en los frentes de trabajo, como CO y NOx.
El área del Proyecto, presenta buenas condiciones de ventilación, permitiendo la
dispersión y desplazamiento de los contaminantes. Asimismo, los frentes de trabajo se
emplazan distantes de centros poblados, por lo que no existirán receptores directos.

Sin perjuicio de lo anterior, el titular implementará las siguientes medidas:

+ Humectación de las superficies interiores de la obra, previo a faenas de
excavación, remoción de materiales, limpieza y cuando se produzca mayor
desplazamiento interno de vehículos y camiones;

e Los equipos y maquinarias usados para las faenas de excavación serán
manejados con precaución y a velocidad moderada, con objeto de minimizar la
emisión de material particulado.

Respecto al transporte de materiales, escombros y residuos, se cumplirá con las
siguientes medidas:

e Verificación de que los camiones sean cargados manteniendo una distancia
mínima en el borde de 10 cm entre la superficie de la carga y la cubierta de lona;

e Distribuirá la carga del camión homogéneamente antes de salir de la faena;

+  Mantendrá la carrocería de los vehículos de transporte de materiales, escombros y
residuos, cubierta con una lona hermética, fuertemente asegurada por todos los
costados de la tolva del camión;

e Verificará que los camiones no salgan de la faena con materiales que puedan
incorporarse a las vías públicas (tapabarros y borde de la tolva); y

Etapa Operación

No se prevén emisiones durante la etapa de operación, salvo las propias del tránsito
en el sector.

3.2.2. Ruido
Etapa Construcción
Las principales fuentes de generación de ruido corresponderán a maquinaria utilizada
en excavaciones y movimiento de tierras, y al tránsito de camiones utilizados para el

transporte y montaje de los paneles fotovoltaico.

El Proyecto se ejecutará en una zona rural donde el poblado más cercano
corresponde a la ciudad de Pozo Almonte, la cual se encuentra a 3,6 km de distancia.

Sin perjuicio de esto, para el control del ruido se aplicarán como medidas generales el
mantenimiento periódico de equipos y maquinarias.

Etapa Operación

No se considera emisiones de ruido en esta etapa, salvo los propios del tránsito en el
área del proyecto.

3.2.3. Residuos Líquidos, Aguas Servidas Domésticas
Etapa de Construcción

Para la etapa de construcción se utilizaran baños químicos portátiles, los que serán
instalados en los frentes de trabajo, y serán operados por una empresa autorizada.

Etapa de Operación

En cuanto a la etapa de operación, el caudal a tratar será de alrededor de 0,3 m*/día
para un total de 3 trabajadores y considerando una dotación de 100 L/hab/día.
Se estima que la tasa de generación de aguas servidas es de 100 a 150
litros/persona/día, considerando 3 trabajadores, da un consumo diario de 450 Its/día.
Si se consideran 30 días de trabajo, se obtiene una estimación total de aguas servidas
de 13,5 m3/mes.

Para el tratamiento de los residuos líquidos, el titular instalará una planta de
tratamiento de aguas modular,

El retiro de los lodos estará a cargo de una empresa externa autorizada.
3.2.4. Residuos Sólidos

Durante las etapas de construcción de este proyecto se generarán tres tipos de residuos
sólidos: domésticos, inertes y peligrosos.

Residuos sólidos domésticos
Etapa de Construcción

Los residuos domésticos generados durante la construcción del proyecto serán
originados principalmente por el consumo de alimentos, restos de envoltorios de papel,
plástico, cartón y otros insumos inertes de oficinas. Se estima que en la etapa de
construcción, se generarán 1,3 toneladas mensuales de basura doméstica (1
kg/persona/día), ya que trabajarán 60 personas en promedio al mes durante 21 días
hábiles.

Estos residuos serán recolectados desde la faena por el Servicio de Recolección
Municipal correspondiente, y posteriormente llevados al sitio de disposición final
autorizado por la Autoridad Sanitaria local.

En caso que estos residuos no puedan ser retirados por el servicio municipal, esta
actividad será realizada por una empresa autorizada.

Etapa de Operación

Los residuos domésticos generados durante la operación del proyecto serán
originados principalmente por el consumo de alimentos, restos de envoltorios de papel,
plástico, cartón y otros insumos inertes de oficinas. Se estima que en la etapa de
construcción, se generarán 0,09 toneladas mensuales de basura doméstica (1
kg/persona/día), ya que trabajarán 3 personas.

Estos residuos serán tratados y dispuestos del mismo modo que los generados en la
Etapa de Construcción.

Residuos sólidos industriales
Etapa de Construcción

Los residuos sólidos industriales generados en esta etapa corresponderán,
principalmente, a restos de materiales de la construcción, montaje y desmontajes.
Estos residuos se clasificarán en:

+ Residuos Industriales Sólidos No Peligrosos: Los principales RISES No Peligrosos
se generarán producto del desmontaje de los equipos, como chatarras no-
contaminadas y escombros. Adicionalmente, se producirán hormigones sobrantes,
despunte y moldaje de maderas, despuntes de cables elementos de protección
personal, entre otros desechos.

+ Residuos Industriales Sólidos Peligrosos: Los principales RISES Peligrosos
corresponderán a tarros con restos de pinturas, solventes, aceites flotantes y/o
arenas contaminadas generadas en las instalaciones de lavado de equipos, entre
otros. La mantención de los equipos será realizada habitualmente fuera de las
instalaciones de construcción, exceptuando cambio de neumáticos, entre otras
actividades no contaminantes.

Los residuos sólidos industriales peligrosos serán almacenados temporalmente en
Una bodega de acopio, debidamente identificados con letreros y clasificados en
tambores, en conformidad con el D.S. 148/04 del Minsal.

Los residuos serán retirados como máximo cada seis meses desde la faena por
alguna empresa autorizada para el transporte, tratamiento y disposición de materiales
residuales con las características mencionadas.

Etapa de Operación.

Se estima que producto de las actividades de mantenimiento y limpieza de las
instalaciones del proyecto se generarán 0,1 t/año de residuos peligrosos, los que se
compondrán mayoritariamente de restos de aceites y lubricantes que serán
manejados de acuerdo al D.S. 148/04 del Minsal, y serán mantenidos temporalmente
en la bodega de almacenamiento, para su transporte y disposición final por empresa
autorizada, en conformidad a la normativa aplicable (D.S. N* 148/04 del Minsal).

La empresa fabricante de módulos solares ha desarrollado un programa para el
reciclaje de módulos solares que permite que gran parte de los componentes de los
módulos, incluido el vidrio y el material semiconductor encapsulado, sean tratados y
transformados en nuevos módulos y otros productos.

Programa de reciclaje

Recolección: Los módulos son recolectados y trasladados a la fábrica de origen por
el fabricante, se recogen en tolvas y son cargados con carretilla elevadora a una
trituradora.

Compactación: Los módulos son reducidos en tamaño por la trituradora, que rompe
el cristal en pedazos grandes.

Molino de martillos: El molino de martillos aplasta los vidrios rotos en pedazos de 4-
5 mm, lo suficientemente pequeño como para garantizar el vínculo de laminación se
ha roto.

Remoción de la película: Las películas de semiconductores, se remueven
físicamente a través de girar lentamente en un tambor de filtrado de acero inoxidable.
Se añade acido sulfúrico al principio del ciclo, y se agrega peróxido de hidrógeno a lo
largo del ciclo para ayudar al proceso.

Separación sólido-líquido: El tambor se vacía lentamente en un clasificador, donde
el vidrio es separado de los líquidos.

Separación del material vidrio-laminado: Una pantalla vibrante separa el vidrio de
las piezas más grandes de EVA (la cual es el sello entre dos piezas de vidrio).

Lavado de vidrio: El vidrio es lavado para eliminar cualquier residuo de material
semiconductor que físicamente se mantiene en el cristal.

Precipitación: Los componentes de metal separados se concentran en un tanque de
espesamiento y el material que resulta del filtrado está acondicionado para la
recuperación de metales por un tercero. Los metales son reciclados en productos
comerciales o nuevos módulos solares.

3.2.5. Estudio Patrimonial
En cuanto al Patrimonio Cultural, se encontraron 02 hallazgos (hallazgos aislados 1 y

2), que serán afectados por el campo solar y la servidumbre de tránsito,
respectivamente, por lo que se realizará una recolección sistemática, el análisis de los
materiales por especialistas, y la entrega de éstos a alguna institución Museográfica o
Académica acreditada en el registro del Consejo de Monumentos Nacionales.

Que, en relación con el cumplimiento de la normativa ambiental aplicable al proyecto
"Planta Solar Fotovoltaica Pozo Almonte Solar 2, | Región" y sobre la base de los
antecedentes que constan en el expediente de evaluación, debe indicarse que la
ejecución del proyecto "Planta Solar Fotovoltaica Pozo Almonte Solar 2, | Región"
cumple con:

4.1 Normas de emisión y otras normas ambientales:

Al proyecto le es aplicable la siguiente normativa:

4.1.1. Aire

= DS, N” 55/94, Ministerio de Transporte y Telecomunicaciones. Establece las
Normas de Emisión a Vehículos Motorizados Pesados.

=  D.F.L. N*725 de 1967, Código Sanitario Ministerio de Salud
=  D.S. N* 75/87 Ministerio de Transporte y Telecomunicaciones.

= Decreto Supremo 144/61 Establece Normas para Evitar Emanaciones o
Contaminantes de cualquier Naturaleza Ministerio Salud.

=  D.S, N* 59, Establece Norma de Calidad Primaria para Material Particulado
Respirable PM10.Ministerio Secretaría General de la Presidencia

= Decreto Supremo N' 47, Fija Nuevo Texto de la Ordenanza General de Urbanismo
y Construcciones, Ministerio de Vivienda y Urbanismo.

4.1.2. Ruido

= Decreto Supremo 146, Reglamento Sobre Niveles Máximos Permisibles de Ruidos
Molestos Generados por Fuentes Fijas. Ministerio Secretaría General de la
Presidencia

= Decreto Supremo N* 594. Aprueba Reglamento Sobre Condiciones Sanitarias y
Ambientales Básicas en los Lugares de Trabajo. Ministerio de Salud

4.1.3. Condiciones Sanitarias en Lugares de Trabajo

= Decreto Supremo N” 594. Aprueba Reglamento Sobre Condiciones Sanitarias y
Ambientales Básicas en los Lugares de Trabajo. Ministerio de Salud

4.1.4, Patrimonio Cultural

» Ley N” 17.288 de 1970, sobre Monumentos Nacionales Ministerio de Educación

4.1.5. Fauna, Vegetación y Flora.

= Ley N” 19.473/1996 Ministerio de Agricultura

= Resolución SAG N” 223 del 23 de Enero de 1995, en caso de implementar un
programa de control de roedores plaga, y de requerir aplicar productos
anticoagulantes, sin perjuicio de la demás normativa vigente que se deba cumplir
en la materia.

4.1.6. Vialidad y transporte

= Decreto con Fuerza de Ley N* 850/98, Ministerio de Obras Públicas
4.1.7. Seguridad en instalaciones de combustibles líquidos y sus operaciones

=  D.S. N” 160 de 2008, del Ministerio de Economía, Fomento y Reconstrucción,
“Reglamento de Seguridad para las Instalaciones y Operaciones de Producción y
Refinación, Transporte, Almacenamiento, Distribución y Abastecimiento de
Combustibles Líquidos”

4.1.8. Residuos
=  D.F.L. N%725 de 1967, Código Sanitario Ministerio de Salud

= DS 148/2003 Aprueba Reglamento Sanitario sobre Manejo de Residuos
Peligrosos. Ministerio de Salud.

4.1.9. Agua Potable

= Decreto Supremo N* 594 de 1999, Aprueba Reglamento Sobre Condiciones
Sanitarias y Ambientales Básicas en los Lugares de Trabajo. Ministerio de Salud

= — D.F.L. N* 1.122 Aprueba Código de Aguas. Ministerio de Justicia.

= Norma Chilena N” 409. Establece Requisitos físicos, químicos, radioactivos y
bacteriológicos para el Agua Potable. Ministerio de Salud.

4.2 Permisos ambientales sectoriales:

Que, sobre la base de los antecedentes que constan en el expediente de
evaluación, debe indicarse que la ejecución del proyecto "Planta Solar Fotovoltaica
Pozo Almonte Solar 2, | Región " requiere de los permisos ambientales sectoriales
contemplados en los artículos 76, 91, 93, 94 y 96 del D.S. N*95/01 del Ministerio
Secretaría General de la Presidencia, Reglamento del Sistema de Evaluación de
Impacto Ambiental.

Que, en lo relativo a los efectos, características y circunstancias señalados en el
artículo 11 de la Ley N* 19.300, y sobre la base de los antecedentes que constan en el
expediente de evaluación, debe indicarse que el proyecto "Planta Solar Fotovoltaica
Pozo Almonte Solar 2, | Región " no genera ni presenta ninguno de tales efectos,
características y circunstancias.

Que, con el objeto de dar adecuado seguimiento a la ejecución del proyecto, el titular
deberá informar a la Comisión de Evaluación de la Región de Tarapacá, al menos con
Una semana de anticipación, el inicio de cada una de las etapas o fases del proyecto,
de acuerdo a lo indicado en la descripción del mismo. Además, deberá colaborar con
el desarrollo de las actividades de fiscalización de los Órganos del Estado con
competencia ambiental en cada una de las etapas del proyecto, permitiendo su
acceso a las diferentes partes y componentes, cuando éstos lo soliciten y facilitando la
información y documentación que éstos requieran para el buen desempeño de sus
funciones.

Que, para que el proyecto "Planta Solar Fotovoltaica Pozo Almonte Solar 2, | Región"
pueda ejecutarse, necesariamente deberá cumplir con todas las normas vigentes que
le sean aplicables.

Que, el titular del proyecto deberá informar inmediatamente a la Comisión de
Evaluación de la Región de Tarapacá, la ocurrencia de impactos ambientales no
previstos en la Declaración de Impacto Ambiental, asumiendo acto seguido, las
acciones necesarias para abordarlos.

Que, el titular del proyecto deberá comunicar inmediatamente y por escrito a la
Comisión de Evaluación de la Región de Tarapacá, la individualización de cambios de
titularidad.
10. Que, todas las medidas y disposiciones establecidas en la presente Resolución, son
de responsabilidad del titular del proyecto, sean implementadas por éste directamente
o, a través de un tercero.

11. Que, en razón de lo relacionado precedentemente, la Comisión de Evaluación de
Tarapacá

RESUELVE:

1. CALIFICAR FAVORABLEMENTE el proyecto "Planta Solar Fotovoltaica Pozo
Almonte Solar 2, | Región”.

2. CERTIFICAR que se cumplen con todos los requisitos ambientales aplicables, y que
el proyecto "Planta Solar Fotovoltaica Pozo Almonte Solar 2, | Región" cumple con la
normativa de carácter ambiental, incluidos los requisitos de carácter ambiental
contenidos en los permisos ambientales sectoriales que se señalan en los artículos 76,
91, 93, 94 y 96 del Reglamento del Sistema de Evaluación de Impacto Ambiental.

ANÓTESE, NOTIFÍQUESE, COMUNÍQUESE Y ARCHÍVESE

Zn DE EVALUa
eN

Distribución:
+ Titular del ProYecto

+ Órganos de la Administración del Estado con Competencia Ambiental.
+ Expediente.

+ Archivo Comisión de Evaluación Tarapacá.
REPÚBLICA DE CHILE
COMISIÓN DE EVALUACIÓN
I REGIÓN DE TARAPACÁ

CALIFICA AMBIENTALMENTE PROYECTO QUE
INDICA

RESOLUCIÓN EXENTA N* -» 00062
IQUIQUE, — 94 JUL. 2011

VISTOS ESTOS ANTECEDENTES:

1. La Declaración de Impacto Ambiental y sus Adendas, del Proyecto "Planta Solar
Fotovoltaica Pozo Almonte Solar 3, | Región", presentada por el Señor Jon Iñaki
Segovia De Celaya, en representación de Pozo Almonte Solar 3 S.A,, con fecha 21
de Diciembre de 2010.

2. Las observaciones y pronunciamientos de los Órganos de la Administración del
Estado que, sobre la base de sus facultades legales y atribuciones, participaron en la
evaluación de la Declaración de Impacto Ambiental, las cuales se contienen en los
siguientes documentos:

Oficio N*30 sobre la DIA, por SEREMI de Vivienda y Urbanismo, Región de Tarapacá,
con fecha 11/01/2011; Oficio N%6 sobre la DIA, por SEREMI de Agricultura, Región
de Tarapacá, con fecha 12/01/2011; Oficio N*003/2011 sobre la DIA, por Dirección
Regional de Vialidad, Región de Tarapacá, con fecha 12/01/2011; Oficio N% sobre la
DIA, por Dirección Regional de Aguas, Región de Tarapacá, con fecha 13/01/2011;
Oficio N*13 sobre la DIA, por Dirección Regional, CONAF, Región de Tarapacá, con
fecha 13/01/2011; Oficio N*0027 sobre la DIA, por SEREMI Energía Tarapacá, con
fecha 18/01/2011; Oficio N*25 sobre la DIA, por Dirección Regional SAG, Región de
Tarapacá, con fecha 18/01/2011; Oficio N%144 sobre la DIA, por SEREMI de Bienes
Nacionales, Región de Tarapacá, con fecha 20/01/2011; Oficio N%038 sobre la DIA,
por SEREMI de Transportes y Telecomunicaciones, Región de Tarapacá, con fecha
20/01/2011; Oficio N*120 sobre la DIA, por SEREMI de Salud, Región de Tarapacá,
con fecha 24/01/2011; Oficio N*31 sobre la DIA, por Corporación' Nacional de
Desarrollo Indígena, Región de Tarapacá, con fecha 25/01/2011; Oficio N%393 sobre
la DIA, por Consejo de Monumentos Nacionales, con fecha 25/01/2011; Oficio N%023
sobre la DIA, por Dirección Regional de Turismo, Región de Tarapacá, con fecha
26/01/2011; Oficio N*277 sobre la Adenda 1, por SEREMI de Vivienda y Urbanismo,
Región de Tarapacá, con fecha 06/04/2011; Oficio N*%162 sobre la Adenda 1, por
SEREMI de Agricultura, Región de Tarapacá, con fecha 09/04/2011; Oficio
N*021/2011 sobre la Adenda 1, por Dirección Regional de Vialidad, Región de
Tarapacá, con fecha 12/04/2011; Oficio N*881 sobre la Adenda 1, por SEREMI de
Bienes Nacionales, Región de Tarapacá, con fecha 14/04/2011; Oficio N*4-EA/2011
sobre la Adenda 1, por Dirección Regional, CONAF, Región de Tarapacá, con fecha
15/04/2011; Oficio N%074 sobre la Adenda 1, por Dirección Regional de Turismo,
Región de Tarapacá, con fecha 18/04/2011; Oficio N*213 sobre la Adenda 1, por
Dirección Regional SAG, Región de Tarapacá, con fecha 18/04/2011; Oficio N*1789
sobre la Adenda 1, por Consejo de Monumentos Nacionales, con fecha 19/04/2011;
Oficio N*151 sobre la Adenda 1, por Corporación Nacional de Desarrollo Indígena,
Región de Tarapacá, con fecha 19/04/2011; Oficio N*666 sobre la Adenda 1, por
SEREMI de Salud, Región de Tarapacá, con fecha 19/04/2011; Oficio N*1013 sobre
la Adenda 2, por SEREMI de Salud, Región de Tarapacá, con fecha 07/06/2011;
Oficio N%2992 sobre la Adenda 2, por Consejo de Monumentos Nacionales, con fecha
10/06/2011; Oficio N*3233 sobre la Adenda 3, por Consejo de Monumentos

Nacionales, con fecha 24/06/2011;
3.

4.

El Acta de la Sesión N%B de la Comisión de Evaluación de la | Región de Tarapacá,
de fecha 30 de Mayo de 2011.

Los demás antecedentes que constan en el expediente de evaluación de impacto
ambiental de la Declaración de Impacto Ambiental del proyecto "Planta Solar
Fotovoltaica Pozo Almonte Solar 3, | Región".

Lo dispuesto en la Ley N* 19.300 sobre Bases Generales del Medio Ambiente, el
artículo 22 del D.S. N* 95/01 del Ministerio Secretaría General de la Presidencia,
aprueba el texto refundido, coordinado y sistematizado del Reglamento del Sistema
de Evaluación de Impacto Ambiental; la Ley N” 19.880 que establece Bases de los
Procedimientos Administrativos que rigen los actos de los Órganos de la
Administración del Estado; la Resolución N* 1.600/2008, de la Contraloría General de
la República, que fija normas de exención al trámite de toma de razón, la Ley N*
20.417, que creó que creó el Ministerio, el Servicio de Evaluación Ambiental y la
Superintendencia del Medio Ambiente , y las demás normas aplicables al proyecto.

CONSIDERANDO:

Y.

3.1.

Que, el Servicio de Evaluación Ambiental debe velar por el cumplimiento de todos los
requisitos ambientales aplicables al Proyecto "Planta Solar Fotovoltaica Pozo Almonte
Solar 3, | Región".

Que, el derecho de Pozo Almonte Solar 3 S.A. a emprender actividades, está sujeto
al cumplimiento estricto de todas aquellas normas jurídicas vigentes, referidas a la
protección del medio ambiente y las condiciones bajo las cuales se satisfacen los
requisitos aplicables a los permisos ambientales sectoriales que deben otorgar los
Órganos de la Administración del Estado.

Que, según los antecedentes señalados en la Declaración de Impacto Ambiental
respectiva, el proyecto "Planta Solar Fotovoltaica Pozo Almonte Solar 3, | Región":

Se ejecutará en la Región de Tarapacá, en la provincia de Tamarugal, comuna de
Pozo Almonte, a aproximadamente 3.6 km de la localidad de Pozo Almonte.

La ubicación del Proyecto se presenta en coordenadas Datum WGS 84. El detalle de
las coordenadas Este y Norte que delimitan la superficie del proyecto, se presenta en
la siguiente tabla:

Pto 1 420727 | 7761155
Pto 2 422521 7761155
Pto 3 422521 | 7760973
Pto 4 422572 7760973
Pto 5 422572 7760467
Pto 6 420727 7760467

Descripción del proyecto

El proyecto consistirá en la construcción, montaje, operación y mantención de una
Planta Solar, la que consistirá en la instalación de 236.544 paneles solares, sobre
seguidores inclinados agrupados en 24 paneles por cada seguidor, con un total de
9.856 seguidores, la planta contará con una potencia nominal de 16 MW de

generación.

La conexión de la central fotovoltaica será en la barra de 13,8 KV del
autotransformador N*2 de la SSEE Pozo Almonte, propiedad de EDELNOR.

El proyecto tendrá:

» Potencia nominal : 16 MW
+ Radiación Global: entre 7 y 7.5 kWhr/m? día
Los elementos empleados para su desarrollo son los siguientes:

+ Celda Fotovoltaica

+ Modulo Fotovoltaico

+  Ramao string

+ Cajas de conexión

+ Conectores

+ Cableado

» Seguidores

+ Cajas de agrupación

+» Inversor

+ Instalaciones de enlace

Celda Fotovoltaica
La conversión de la radiación solar en energía eléctrica tiene lugar en la celda

fotovoltaica, que es el elemento base del proceso de transformación de la radiación
solar en energía eléctrica.

La celda fotovoltaica es un dispositivo formado por una delgada lámina de un material
semi-conductor, compuesta por teluro de cadmio o por silicio.

La celda fotovoltaica de silicio, normalmente es de forma cuadrada, con
aproximadamente 10 cm. de lado y con un grosor que varía entre los 0,25 y los
0,35mm. con una superficie de más o menos 100 cm?.

Modulo Fotovoltaico

El modulo fotovoltaico lo componen celdas (células) dispuestas geométricamente,
conectadas en serie/paralelo unas con otras, mediante circuitos eléctricos conectados

a los polos positivos y negativos de las células.

Aparte de las células y los circuitos eléctricos que los unen, los módulos están
formados por:

+ Marco de aluminio, cuya función es proporcionarle cierta rigidez mecánica.
+ Junta, protección frente a agentes atmosféricos (humedad, salinidad, etc)

» Vidrio solar, normalmente templado.
+ Encapsulado EVA, que le da protección frente a la humedad
+ TEDLAR, aislamiento eléctrico y sello contra humedad

Los módulos están preparados para soportar temperaturas extremas, propias de
zonas como el desierto chileno. a

Rama o String

La conexión en serie de un grupo determinado de módulos, se denomina rama o
string. Estas ramas se conectan en una caja de conexiones. El cableado empleado
para dichas conexiones esta dimensionado para producir la menor caída de tensión
(4 6 6 mm) y son de clase ll, vale decir que tiene un doble aislamiento para prevenir

los casos en que se produzca un primer defecto.
Caja de conexión.

Es el circuito de conexión donde se agrupa la circuitería eléctrica que conectan las
células solares dentro del panel fotovoltaico, para dar la salida a la corriente generada
y poder conectarlos en serie con otros módulos formando los strings.

Conectores.

Son los elementos que permiten la conexión entre los módulos fotovoltaicos,
permitiendo la formación de los strings.
Seguidores

Los paneles fotovoltaicos se colocan sobre estructuras que constituyen el soporte de
los mismos. Dichas estructuras van dispuestas sobre apoyos generalmente de
hormigón bajo diferentes formas como micropilotes, zapatas, zapatas corridas o
losas.

El tipo de estructuras, vienen determinadas por el tipo de seguimiento que se realice
del sol en su avance en la bóveda celeste.

Cajas de agrupación

Son cuadros eléctricos a los cuales se conectan en paralelo una cantidad
determinada de Strings para formar un solo circuito de salida, el cual se dirige hacia el
inversor.

Esta caja de agrupación posee las protecciones necesarias para el sistema como,
fusibles, protección contra sobretensiones y elementos de maniobra.

Las cajas de agrupación llevan como protecciones fusibles, colocados sobre
bandejas portafusibles, los cuales están destinados a proteger los strings en caso de
cortocircuitos. Igualmente para proteger las instalaciones contra sobretensiones
originadas por descargas atmosféricas, se colocarán descargadores conectados a

tierra.

Asimismo, para facilitar las labores de operación y mantenimiento, se instalará un
seccionador de corte en carga para todos los strings.

Inversor

El inversor es un dispositivo eléctrico que convierte corriente continua en corriente
alterna, el cual produce pulsos secuenciales en la corriente continua, los cuales dan
lugar a una onda de tipo senoidal, siendo esta la corriente alterna.

El inversor tiene ventilación forzada ya que se produce un aumento de temperatura
propio de la electrónica de potencia del sistema y la temperatura ambiente, esta
ventilación es para evitar la desconexión del inversor por aumento de temperatura.

Instalaciones de enlace

Las Instalaciones de Enlace son todos los elementos de la instalación de baja tensión
que permiten la conexión de las instalaciones de generación con la red de distribución
de baja tensión de la Compañía Distribuidora. Las instalaciones de enlace están

compuestas por:

+ Cuadro General de Baja Tensión (CGBT): en éste se encuentran los dispositivos
de Mando y Protección, es decir, diferenciales y magnetotérmicos. Su prescripción
es según la norma chilena de electricidad.

+ Caja General de Protección media tensión (CGP). Tiene la función de protección
de la línea de la red de distribución. Está constituidos por tres fusibles, uno por cada
fase, más un seccionador de Neutro. Los fusibles pueden ir instalados en bandejas

portafusibles.

+ Centro de seccionamiento y medida, está compuesto por celdas de media tensión
donde se agrupan todas las líneas provenientes de los transformadores, para formar
la línea de evacuación. Existen protecciones para fluctuaciones del la red (tensión,
frecuencia y ángulo) y los fusibles a la salida de la línea de evacuación.

+ Contadores: es donde se realiza la medida en media Tensión (trifásico). Los
contadores pueden ser de lectura directa o de lectura indirecta, según la potencia de

lectura. Los de lectura indirecta llevaran transformadores de intensidad. Los
contadores deben llevar lectura remota por lo que van conectados a un MODEM u
otro mecanismo de transmisión de datos remotos.

Camino de acceso

Se considera la habilitación de un camino permanente de acceso a las obras del
proyecto, de una longitud aproximada de 900 metros. El ancho de la superficie a
intervenir por la construcción de este camino será de aproximadamente 10 m. Se
construirán 10 metros de pavimento desde la conexión con la ruta A-65, el resto será
de material tipo base precribado hasta el portón.

Asimismo, se realizará un camino interno como vía central. No se compactará o
preparará ningún otro tipo de camino en el interior.

a) Caracterización de Material Precribado.

En la construcción del camino, se utilizara el 80% del material precribado proveniente
del retiro de la primera capa de la carpeta del camino, el resto provendrá del material
excedente de las zanjas.

El material precribado será humactado y compactado al 95%.
b) Medidas a tomar para evitar las Emisiones Atmosféricas de Material Particulado

Para evitar las emisiones atmosféricas de material particulado, se realizará un
estabilizado del camino de acceso con Cloruro de Magnesio Hexahidratado
(Bischofita). Respecto a su aplicación, la solución salina será empleada
uniformemente sobre todo el ancho de la superficie, utilizando un camión aljibe
equipado preferentemente con un dispositivo de esparcido a presión calibrado

apropiadamente.

Si se llegase a requerir más de una aplicación, los riegos de solución salina sucesivos
no serán aplicados hasta que el riego previo haya penetrado adecuadamente el

material.

Además, en caso que la superficie presentara una pendiente longitudinal superior a
6%, la dosis de aplicación deberá ser completada en varios riegos, para prevenir
escurrimiento de la solución.

Las carpetas con bischofita no requieren humectación con agua y nunca se debe
regar con agua caminos tratados, ya que se produce el deterioro de esta.

Las dosis empleadas en estabilización aseguran la permanencia del producto en la
carpeta, la cohesión entre finos y gruesos y la reducción total del polvo por largo

tiempo. .
El mantenimiento de las carpetas estabilizadas con bischofita es un tema dinámico,

ya que los resultados dependen en gran medida de los materiales empleados, de la
calidad inicial del trabajo, y otras fuentes de contaminación con polvo como acopios

cercanos, zonas de carguío, etc. Lo más usual es:

a) Si es imprescindible, realizar reperfilados con compactación (interviniendo los
primeros 5 cm.) cada 2 ó 3 años con un riego superficial de conservación con
bischofita a una dosis de 30% de la dosis inicial.

b) Si es imprescindible, realizar una intervención mayor (interviniendo 10 ó 15 cm.)
probablemente recién al 5 año, en la cual se debería incorporar al menos el 50% de
la dosis inicial.

Por todo lo anterior, se sugiere por el fabricante, observar el comportamiento general
del camino durante los primeros 12 meses y luego determinar las políticas de

conservación necesarias.
El programa de conservación será validado a partir de la experiencia acumulada. Una
estabilización puede durar desde 4 a 6 años si se conserva correctamente.

Base de Seguidores

Cada panel fotovoltaico contará con una base de anclaje. Para una sujeción más
firme, este anclaje lleva enterrado dos cilindros en cada una de las zapatas. Sobre
esta base, se instalarán los seguidores del panel.

Canalización de cables

Los cables utilizados cumplirán con la normativa vigente NCH 4/2004 8.1, en cuanto a
aislamiento y grado de protección:

Los cables utilizados para la interconexión de los módulos fotovoltaicos en cada uno
de los seguidores estarán protegidos contra la degradación por efecto de la
intemperie: radiación solar, UV, y condiciones ambientales de elevada temperatura
ambiente.

El cableado entre las cajas de conexiones y los seguidores se efectuará mediante
cable flexible y de longitud adecuada para disminuir la caída de tensión, perdidas.

Las cajas de conexión Combiner box y Main box, utilizadas en el campo fotovoltaico
tendrán una protección intemperie, y serán de chapa de acero con tratamiento
anticorrosión. Cada caja dispondrá de fusibles, y estará diseñada para 8 entradas
con los correspondientes terminales de desconexión para la conexión de los polos.

= Cableado en Corriente Continúa

El cableado 'en corriente continua se realizará en superficie, de forma integrada en
la estructura del seguidor, desde los módulos hasta el inversor, directamente
enterrados. Sobre la superficie donde se enterrarán los conductores no habrá ningún
tipo de construcción, edificación, etc. temporal o permanente.

Los cables de cada polo (positivo y negativo), se conducirán de manera independiente.

= Cableado en Corriente Alterna

El cableado en corriente alterna desde los cuadros de protección de los inversores
hasta las correspondientes cajas de agrupamiento, se ejecutará directamente
enterrado en el terreno.

La distribución en baja tensión se realizará disponiendo tramos desde los inversores
hacia los centros de transformación y protección, desde los centros de transformación
hacia el centro de seccionamiento y medida, donde sale una línea aérea de

evacuación.

De acuerdo a la NCH 4/2004 8.2.13.1, las zanjas para el cableado directamente
enterrado en baja tensión se ejecutarán con una profundidad de 0,50 m y en zonas de

tránsito de vehículos 0,80 m.

El lecho de la zanja que va a recibir el cable será liso y estará libre de aristas, cantos,
piedras, etc. En el mismo se dispondrá de una capa de arena de río lavada de 10 cm.
de espesor mínimo sobre la que se colocará el cable. Por encima del cable irá otra
capa de arena de 10 cm. de espesor. Ambas capas cubrirán la anchura total de la
zanja, la cual será suficiente para mantener 5 cm. entre los cables y las paredes

laterales.
Por encima de la arena se colocara una capa de mortero de cemento coloreado de

0,10 m de espesor. Se colocará una cinta de señalización que advierta la existencia
del cable eléctrico para baja tensión. La distancia mínima al suelo será de 10 cm. y a

la parte superior del cable de 25 cm.
Sobre la superficie donde se enterrarán los conductores no habrá ningún tipo de
construcción, edificación, etc. temporal o permanente.

= Línea de evacuación (media tensión)

Desde cada transformador salen conductores enterrados directamente hacia el centro
de seccionamiento y medida. Es en este centro donde todos los transformadores son
Unidos en un solo circuito para formar la línea de evacuación, la que será de aluminio
tipo compacto, en un tendido aéreo de 13,8 KV que transporta la energía desde la
generadora solar hacia el punto de conexión donde la energía producida es
distribuida.

Obras temporales

En general, los terrenos no requieren de ninguna preparación ni compactación previa.
Las áreas a intervenir corresponden a los sectores donde van las bases de anclaje de
hormigón, sobre los cuales se sostiene la estructura que soporta los paneles solares.
Estas bases son de aprox. 60 cm. de diámetro y la distancia entre una base y la otra
es de 3 metros aprox. En cuanto a la central fotovoltaica, ésta se adapta a la topología
del lugar donde se instala.

3.1.1. Etapa de Construcción

Para la construcción del proyecto se contempla la ejecución de las siguientes
instalaciones y obras temporales:

+ Instalaciones de faenas;

» Alimentación eléctrica a faenas;
+ Acopios provisorios;

+ Acopio de Disposición Final

a) Instalaciones de faenas

Se contempla la instalación de faenas para la fase de construcción. La plataforma de
terreno utilizada tendrá una superficie máxima de 1 ha.

Se utilizará esta superficie para instalar oficinas, bodegas y talleres. Estas
instalaciones serán del tipo modulares móviles, tipo container. Se habilitarán zonas
cercadas destinadas al almacenamiento de residuos sólidos no peligrosos
provenientes de la etapa de construcción. También se habilitará un recinto. cercado
con los equipos del suministro de energía eléctrica para la faena y lugares para
estacionamiento de vehículos, maquinarias y equipos de construcción.

En los frentes de trabajo habrá temporalmente baños químicos portátiles, El servicio
de instalación y mantención de los baños químicos en los frentes de trabajo será
realizado por una empresa autorizada.

Para la etapa de construcción, el agua necesaria para las instalaciones sanitarias será
suministrada por la empresa sanitaria Aguas del Altiplano de Pozo Almonte. El
transporte del agua se realizará en un camión aljibe para transportar agua potable.

b) Acopios provisorios

Se habilitarán acopios provisorios adicionales en las cercanías de las instalaciones de
faena secundarias, para almacenamiento temporal de desechos que serán retirados
del emplazamiento de la planta y material proveniente del escarpe y el material de
excavación de tierra que no sea utilizado en los rellenos del proyecto. Posteriormente,
el material removido será reacomodado en el sitio de acuerdo al relieve del terreno, de

manera que se vea natural.
c) Disposición temporal de Residuos Industriales Sólidos (RIS).

En la instalación de faenas se emplazará una Bodega de Acopio Temporal para el
almacenamiento transitorio de residuos industriales, peligrosos y no peligrosos,
provenientes de la etapa de construcción.

Esta bodega cumplirá con todos los requisitos establecidos en la normativa aplicable.
Las principales características de esta instalación serán:

+ Tendrá una base continua, impermeable y resistente estructural y químicamente a
los residuos almacenados;

+ Contará con un cierre perimetral de a lo menos, 1,80 m de altura, el cual impedirá
el libre acceso de personas y animales;

+ Estará techada y protegida de condiciones ambientales tales como humedad,
temperatura y radiación solar;

+ Tendrá un sistema colector de eventuales derrames, con una capacidad de
retención no inferior al volumen del contenedor de mayor capacidad ni al 20% del
volumen total de los contenedores almacenados; y

+ Contará con señalización de acuerdo a la Norma Chilena NCh 2.190 Of. 93,
versión 2003.

+ La bodega tendrá vías de escape accesibles, en caso de emergencia y contarán
con extintores de incendios cuyo tipo, potencial de extinción y capacidad en kilos
será según los materiales combustibles o inflamables que existan. El número total
de extintores, su ubicación y señalización dependerá del la superficie total a
proteger y se realizará de acuerdo a lo establecido en el DS. N* 594/99 Sobre
Condiciones Sanitarias y Ambientales Básicas en los Lugares de Trabajo y a las
normas pertinentes.

+» Estarán señalizadas con letreros, en los que se indicará que corresponde a una
bodega de acopio temporal de residuos peligrosos.

Descripción de la Etapa de Construcción

Durante la construcción del proyecto se realizarán actividades como la compactación
del terreno de acceso natural, la habilitación del camino interno de servicio, el
transporte de materiales desde y hacia las faenas, la construcción de plataformas, el
montaje de los paneles y por último, la canalización subterránea que dirigirá a la red
de distribución.

Mantenimiento de equipos

El mantenimiento de los equipos de construcción se efectuará en la comuna de Pozo
Almonte, en talleres que dispongan de los servicios requeridos. En caso necesario, se
efectuará en de Iquique u otro lugar donde existan talleres autorizados en la región.

Abastecimiento de insumos
+ Energía eléctrica: se solicitara un empalme provisorio.

+ Agua potable, uso doméstico e industrial: Se requerirá de agua potable, de uso
doméstico e industrial. Para el consumo de los trabajadores se dispondrá de un
total de 100 litros por persona de agua potable, según lo establece el D.S. N* 594,
La cantidad total de agua potable a consumir variará en función del número de
trabajadores en la construcción de las obras. Esta agua será adquirida a una
empresa autorizada. El agua potable necesaria para uso doméstico e instalaciones
sanitarias, será suministrada por la empresa sanitaria Aguas del Altiplano Pozo
Almonte. El transporte del agua se realizará en camiones aljibe. El agua industrial
será comprada a proveedores que operen en la zona y transportada a las faenas

por medio de camiones aljibe.

Áridos: Para el abastecimiento de áridos para los rellenos y hormigones, se
reutilizará el material obtenido de las excavaciones de las obras. El material
adicional que se requiera será adquirido a proveedores autorizados de la zona. En
cualquier caso, serán transportados desde las plantas autorizadas hasta el sitio en
camiones tolva, cubiertos con lona para evitar la pérdida de polvo.

+ Hormigones: Los hormigones se adquirirán en plantas de la zona, por lo que será
transportado a la faena según se vaya requiriendo por el proyecto. El hormigón
será trasladado desde las plantas de hormigón al sitio en camiones concreteros.

Ejecución de escarpes

El material de escarpe que se obtenga, se llevará a un acopio provisorio. Este material
se reutilizara en el área del proyecto para realizar las restauraciones necesarias de las
áreas ocupadas temporalmente en la construcción de las obras. En caso contrario, se
dispondrá su transporte a botaderos autorizados.

Para las excavaciones de tierra, incluido el escarpe, se utilizarán motoniveladoras,
cargadores, excavadoras y retroexcavadoras.

Limpieza del terreno

Con anterioridad a la etapa de construcción se realizará una limpieza del terreno,
considerando que existe una gran cantidad de basura acumulada, la cual deberá ser
retirada.

Construcción de plataformas

Se construirá en el terreno los pilotes para el montaje de los seguidores, se hará una
perforación donde será colocado un tubo de acero galvanizado en el cual se verterá el
concreto para formar el pilote. Luego se procede a montar la estructura denominada
seguidor (donde se montan los módulos solares) sobre los pilotes.

Se construirá la base para el montaje de 8 casetas prefabricadas, cuyas funciones
serán albergar 2 inversores y un transformador de 1 MVA. Cada caseta tendrá las

siguientes dimensiones: 7 x 2.4 x 2.5 m.

Cierre perimetral

El cierre perimetral, será realizado con malla de alambre hexagonal galvanizado
recubierta de PVC, altura de 2 metros, total 5.066 metros.

Oficina

Se instalará un container de 20 pies, acondicionado con baño y espacios de trabajo
para la función de centro de control y monitoreo.

Además, se instalarán en la faena contenedores acondicionados como comedores para
las personas que trabajaran en la obra, el cual cumplirá con lo estipulado en el Artículo
28 del DS N” 594/99 Sobre Condiciones Sanitarias y. Ambientales Básicas en los

Lugares de Trabajo.

Bodega de almacenamiento

En el área del proyecto se emplazará una Bodega para el almacenamiento de
residuos y desechos peligrosos provenientes de la etapa de operación.

Se instalará un container de 20 pies, acondicionado como bodega para el almacenaje
de repuestos.

Las principales características de esta instalación serán:

+ Tendrá una base continua, impermeable y resistente estructural y químicamente a
los residuos almacenados;
+ Contará con un cierre perimetral de a lo menos, 1,80 m de altura, el cual impedirá
el libre acceso de personas y animales;

+ Estará techada y protegida de condiciones ambientales tales como humedad,
temperatura y radiación solar;

+ Tendrá un sistema colector de eventuales derrames, con una capacidad de
retención no inferior al volumen del contenedor de Mayor capacidad ni al 20% del
volumen total de los contenedores almacenados; y

+ Contará con señalización de acuerdo a la Norma Chilena NCh 2.190 Of. 93,
versión 2003.

+ La bodega tendrá vías de escape accesibles, en caso de emergencia y contarán
con extintores de incendios cuyo tipo, potencial de extinción y capacidad en kilos
será según los materiales combustibles o inflamables que existan. El número total
de extintores, su ubicación y señalización dependerá del la superficie total a
proteger y se realizará de acuerdo a lo establecido en el DS. N” 594/99 Sobre
Condiciones Sanitarias y Ambientales Básicas en los Lugares de Trabajo y a las
normas pertinentes.

+ Estarán señalizadas con letreros, en los que se indicará que corresponde a una
bodega de acopio temporal de residuos peligrosos.

Transporte

El transporte de personal, combustibles, insumos, sustancias peligrosas, transporte de
residuos sólidos y/o carga en general, no forma parte del presente proyecto, ya que
estas actividades serán ejecutadas por terceros.

En caso de generarse algún accidente o siniestro, se devolverán los insumos y
equipos, u otros elemento que bomberos hiciera uso en la contingencia. Además,
informará mediante informe técnico, en un plazo no superior a 7 días hábiles de los
antecedentes de accidente a la autoridad correspondiente. Además, para dicho
informe técnico deberá usar formato de la Oficina de Protección Civil y Emergencia
(OREMI).

Por otra parte, el flujo de camiones y frecuencia desde origen a destino, estará
compuesta por:

+ Se emplearán 340 camiones con módulos solares desde el puerto de Iquique a la
obra, a razón de 10 camiones diarios durante 34 días

+ Seguidores, 60 camiones desde el puerto de Iquique a la obra, a razón de 5
camiones por día durante 12 días

+ Inversores, 16 camiones desde el puerto de Iquique a la obra a razón de 2
camiones por día durante 8 días

+ Combiner 4 camiones desde el puerto de Iquique a razón de 2 camiones por día

+» Hormigón 675 camiones de hormigón desde empresas en la zona de Pozo
Almonte, a razón de 12 camiones diarios durante 57 días.

Equipamiento

+ Transformadores, 18 camiones desde Santiago a la obra, a razón de 1

transformador diario durante 9 días. 3
+ Conductores, 320 camiones desde Santiago a la obra, a razón de 10 camiones

diarios por día durante 32 días. nde le.
» 36 camiones destinados a productos varios (ferretería eléctrica, mecánica etc)

desde Santiago e ]
Todos los materiales y equipos transportados son de fácil cabotaje, por lo que se

trasladan dentro de contenedores. No se requiere ninguna medida ni vehículo
extraordinario para el traslado hacia el lugar de la obra
+ No existe traslado de combustibles o sustancias peligrosas.

Se informará a la Ilustre Municipalidad de Pozo Almonte ante cualquier incidente que
se origine producto de la ejecución del proyecto.
3.1.2. Descripción de la Etapa de Operación

3.1.2.1. Mantenimiento

El panel solar requiere niveles de mantención mínimos. Principalmente, éste debe
mantenerse libre de polvo. Para ello se realizará una limpieza anual de los paneles
empleando agua sin ningún tipo de aditivo o detergente, como base de dicha limpieza
(limpieza similar a la de un vidrio convencional).

3.1.2.2. Verificación y Puesta En Marcha Inicial (Actividad puntual y única).

3.1

3.1.

3.1.

Verificación de parámetros y puesta en marcha de los seguidores:

1. Pruebas finales de puesta en servicio de los seguidores, inversores,
transformadores y celdas.

2. Elaboración de los partes de alta en servicio.

3. Envío de datos.

Vigilancia y control de accesos:

Esta actividad se realiza las 24 hrs. del día y corresponde principalmente a lo que se
detalla a continuación:

1. Control de entrada y salida (E/S) de personas, vehículos y materiales; verificando
que tanto las personas como los vehículos que acceden a la obra cumplen con la
normativa dispuesta en materia de Prevención y Seguridad Laboral y que así ha
sido acreditado documentalmente.

2. Vigilancia: Prevención de actos vandálicos. Ejecución del protocolo de alerta y

seguridad diseñado ante cualquier eventualidad de riesgo para las personas o la
planta solar.

3. Cualquier otra función asignada a la actividad de vigilancia.

2.3. Mantenimiento Preventivo y limpieza.

. Engrase en sistemas de seguidores.

Revisión visual diaria de todos los paneles, inversores y seguidores.

. Limpieza de placas según estado y periódicamente.

. Ejecución de pequeñas obras o reparaciones en general de las infraestructuras:
mecánica, eléctrica y albañilería, según necesidades de la planta.

5. Solución de pequeñas averías.

hon

2.4. Almacenaje de Materiales y Recambios.
Servicio de control y almacenaje de stock de máteriales y recambios para la planta.

1. Se contará con un vehículo para realizar el servicio ágilmente, en caso de requerir
algún tipo de repuesto en forme urgente.

. Control de Material Entrada y Salida.

. Elaboración de inventario.

. Control de stock.

. Gestión de pedidos a proveedores.

. Elaboración de partes administrativos.

. Registro.

NoOguo0A wn

2.5. Mantenimiento Correctivo (24 h.)

Se contará con personal capacitado el cual puede actuar ante algún tipo de
incidencias imprevistas, durante las 24 hrs. Este personal estará capacitado para:

1. Solución de cualquier incidencia extraordinaria: l
2. Reparar averías de seguidores, sustitución de componentes, herrajes.
3. Reparar averías de inversores, incluso sustitución parcial y total.
Reparar averías de celdas de Media Tensión (MT) incluido cable seco.
Reparar averías de Transformadores de potencia, incluso sustitución.
Maniobras de sustitución de fusibles, maniobras de intemperie.
Análisis termográfico, etc.

DO e

3.1.2.6. Suministros de Insumos:
+ Agua

Durante esta etapa, se estima que se tendrá una demanda media de 100 litros de
agua por persona al día.

El agua para uso sanitario será provista por una empresa autorizada y se realizará a
través de un camión aljibe.

El agua destinada para la bebida de los trabajadores será suministrada a través de
dispensadores de agua purificada, los que serán provistos desde la ciudad de Pozo
Almonte por una empresa autorizada.

+ Energía eléctrica

La energía eléctrica requerida será autosuministrada, por lo que no se requerirá de
instalación eléctrica alguna para abastecer de energía la planta.

+ Insumos para la operación

El principal insumo a utilizar en la etapa de operación son los aceites lubricantes. Los
demás insumos corresponden a materiales y/o repuestos que serán requeridos por
personal de mantenimiento.

Tanto para esta etapa, como para la etapa de Construcción, no se almacenará
combustible, considerando que el abastecimiento y mantención de maquinaria se
realizará en Pozo Almonte. Si para mantenciones menores se requiere de un
almacenamiento menor de combustible, será inferior a 227 lts, dando cumplimiento a

la normativa vigente.
3.1.3. Descripción de la Etapa de Abandono

La vida útil del proyecto se estima en un período mínimo de 25 años. Sin embargo,
debido a las características de este tipo de instalaciones, se espera que el período de
funcionamiento de estas unidades se extienda en el tiempo. Esto, a través de la
renovación de los equipos de acuerdo a los programas de Inspección y Mantención y
a la incorporación de innovaciones tecnológicas.

En caso de que se considere o fuese necesario una etapa de abandono del proyecto,
se cumplirán todas las exigencias legales y ambientales vigentes, se retirarán los
elementos mecánicos y otros en desuso, se trasladarán para su reutilización, reciclaje
o se dispondrán conforme a la normativa vigente en un lugar autorizado,

El terreno se dejará similar a su estado anterior, y sin residuos.
3.2.Principales Emisiones, Descargas y Residuos del Proyecto

3.2.1. Emisiones Atmosféricas

Etapa de Construcción

Durante la etapa de construcción, las principales emisiones a la atmósfera
corresponderán al material particulado o polvo suspendido producto de los movimientos
de tierra relacionados con excavaciones, carga, descarga y transporte de materiales
inertes. Además se generarán emisiones provenientes del tránsito de camiones,
vehículos y funcionamiento de maquinaria en los frentes de trabajo, como CO y NOx.

12
e

El área del Proyecto, presenta buenas condiciones de ventilación, permitiendo la
dispersión y desplazamiento de los contaminantes, Asimismo, los frentes de trabajo se
emplazan distantes de centros poblados, por lo que no existirán receptores directos.

Sin perjuicio de lo anterior, el titular implementará las siguientes medidas:

» Humectación de las superficies interiores de la obra, previo a faenas de
excavación, remoción de materiales, limpieza y cuando se produzca mayor
desplazamiento interno de vehículos y camiones;

+ Los equipos y maquinarias usados para las faenas de excavación serán

+ manejados con precaución y a velocidad moderada, con objeto de minimizar la
“emisión de material particulado.

Respecto al transporte de materiales, escombros y residuos, se cumplirá con las
siguientes medidas:

+ Verificación de que los camiones sean cargados manteniendo una distancia
mínima en el borde de 10 cm entre la superficie de la carga y la cubierta de lona;
+ Distribuirá la carga del camión homogéneamente antes de salir de la faena;
== + Mantendrá la carrocería de los vehículos de transporte de materiales, escombros y
residuos, cubierta con una lona hermética, fuertemente asegurada por todos los
costados de la tolva del camión;
» Verificará que los camiones no salgan de la faena con materiales que puedan
incorporarse a las vías públicas (tapabarros y borde de la tolva); y

Etapa Operación

No se prevén emisiones durante la etapa de operación, salvo las propias del tránsito
en el sector.

3.2.2. Ruido
Etapa Construcción

Las principales fuentes de generación de ruido corresponderán a maquinaria utilizada
en excavaciones y movimiento de tierras, y al tránsito de camiones utilizados para el
transporte y montaje de los paneles fotovoltaico.

El Proyecto se ejecutará en una zona rural donde el poblado más cercano
corresponde a la ciudad de Pozo Almonte, la cual se encuentra a 3,6 km de distancia.

Sin perjuicio de esto, para el control del ruido se aplicarán como medidas generales el
mantenimiento periódico de equipos y maquinarias.

Etapa Operación

No se considera emisiones de ruido en esta etapa, salvo los propios del tránsito en el
área del proyecto.

3.2.3. Residuos Líquidos, Aguas Servidas Domésticas

Etapa de Construcción

Para la etapa de construcción se utilizaran baños químicos portátiles, los que serán
instalados en los frentes de trabajo, y serán operados por una empresa autorizada.
Etapa de Operación

En cuanto a la etapa de operación, el caudal a tratar será de alrededor de 0,3 m*/día
para un total de 3 trabajadores y considerando una dotación de 100 L/hab/día.

Se estima que la tasa de generación de aguas servidas es de 100 a 150
litros/persona/día, considerando 3 trabajadores, da un consumo diario de 450 Its/día.
Si se consideran 30 días de trabajo, se obtiene una estimación total de aguas
servidas de 13,5 m3/mes.

Para el tratamiento de los residuos líquidos, el titular instalará una planta de
tratamiento de aguas modular.

El retiro de los lodos estará a cargo de una empresa externa autorizada.
3.2.4. Residuos Sólidos

Durante las etapas de construcción de este proyecto se generarán tres tipos de residuos
sólidos: domésticos, inertes y peligrosos.

Residuos sólidos domésticos
Etapa de Construcción

Los residuos domésticos generados durante la construcción del proyecto serán
originados principalmente por el consumo de alimentos, restos de envoltorios de papel,
plástico, cartón y otros insumos inertes de oficinas. Se estima que en la etapa de
construcción, se generarán 2,3 toneladas mensuales de basura doméstica (1
kg/persona/día), ya que trabajarán 110 personas en promedio al mes durante: 21 días
hábiles.

Estos residuos serán recolectados desde la faena por el Servicio de Recolección
Municipal correspondiente, y posteriormente llevados al sitio de disposición final
autorizado por la Autoridad Sanitaria local.

En caso que estos residuos no puedan ser retirados por el servicio municipal, esta
actividad será realizada por una empresa autorizada.

Etapa de Operación

Los residuos domésticos generados durante la operación del proyecto serán
originados principalmente por el consumo de alimentos, restos de envoltorios de
papel, plástico, cartón y otros insumos inertes de oficinas. Se estima que en la etapa
de construcción, se generarán 0,09 toneladas mensuales de basura doméstica (1
kg/persona/día), ya que trabajarán 3 personas.

Estos residuos serán tratados y dispuestos del mismo modo que los generados en la
Etapa de Construcción.
Residuos sólidos industriales

Etapa de Construcción

Los residuos sólidos industriales generados en esta etapa corresponderán,
principalmente, a restos de materiales de la construcción, montaje y desmontajes.

Estos residuos se clasificarán en:

+ Residuos Industriales Sólidos No Peligrosos: Los principales RISES No Peligrosos
se generarán producto del desmontaje de los equipos, como chatarras no-
contaminadas y escombros. Adicionalmente, se producirán hormigones sobrantes,
despunte y moldaje de maderas, despuntes de cables elementos de protección

personal, entre otros desechos.

Residuos Industriales Sólidos Peligrosos: Los principales RISES Peligrosos
corresponderán a tarros con restos de pinturas, solventes, aceites flotantes ylo
arenas contaminadas generadas en las instalaciones de lavado de equipos, entre
otros. La mantención de los equipos será realizada habitualmente fuera de las
instalaciones de construcción, exceptuando cambio de neumáticos, entre otras
actividades no contaminantes.

Los residuos sólidos industriales peligrosos serán almacenados temporalmente en
Una bodega de acopio, debidamente identificados con letreros y clasificados en
tambores, en conformidad con el D.S. 148/04 del Minsal.

Los residuos serán retirados como máximo cada seis meses desde la faena por
alguna empresa autorizada para el transporte, tratamiento y disposición de materiales
residuales con las características mencionadas.

Etapa de Operación.

Se estima que producto de las actividades de mantenimiento y limpieza de las
instalaciones del proyecto se generarán 0,1 /año de residuos peligrosos, los que se
compondrán mayoritariamente de restos de aceites y lubricantes que serán
manejados de acuerdo al D.S. 148/04 del Minsal, y serán mantenidos temporalmente
en la bodega de almacenamiento, para su transporte y disposición final por empresa
autorizada, en conformidad a la normativa aplicable (D.S. N* 148/04 del Minsal).

La empresa fabricante de módulos solares ha desarrollado un programa para el
reciclaje de módulos solares que permite que gran parte de los componentes de los
módulos, incluido el vidrio y el material semiconductor encapsulado, sean tratados y
transformados en nuevos módulos y otros productos.

Programa de reciclaje

Recolección: Los módulos son recolectados y trasladados a la fábrica de origen por
el fabricante, se recogen en tolvas y son cargados con carretilla elevadora a una

trituradora.

Compactación: Los módulos son reducidos en tamaño por la trituradora, que rompe
el cristal en pedazos grandes.

Molino de martillos: El molino de martillos aplasta los vidrios rotos en pedazos de 4-
5 mm, lo suficientemente pequeño como para garantizar el vínculo de laminación se

ha roto.
Remoción de la película: Las películas de semiconductores, se remueven físicamente

a través de girar lentamente en un tambor de filtrado de acero inoxidable. Se añade
acido sulfúrico al principio del ciclo, y se agrega peróxido de hidrógeno a lo largo del

ciclo para ayudar al proceso.

Separación sólido-líquido: El tambor se vacía lentamente en un clasificador, donde
el vidrio es separado de los líquidos.

Separación del material vidrio-laminado: Una pantalla vibrante separa el vidrio de
las piezas más grandes de EVA (la cual es el sello entre dos piezas de vidrio).

Lavado de vidrio: El vidrio es lavado para eliminar cualquier residuo de material
semiconductor que físicamente se mantiene en el cristal,

Precipitación: Los componentes de metal separados se concentran en un tanque de
espesamiento y el material que resulta del filtrado está acondicionado para la
recuperación de metales por un tercero. Los metales son reciclados en productos

comerciales o nuevos módulos solares.
7

3.3.Estudio Patrimonial

En cuanto al Patrimonio Cultural, el titular deberá implementar las siguientes medidas:

3.3.1.La recolección sistematizada del Hallazgo Aislado 1, Concentración de Material

1 y 2; el análisis de estos materiales y envío de los informes de resultados. El
material recolectado deberá ser entregado a alguna institución Museográfica o
Académica inscrita en el Registros de Museos del Consejo de Monumentos
Nacionales, y que cuente con condiciones adecuadas para el depósito de
materiales arqueológicos.

3.3.2.Para los sitios 1, 2, 3 y 4, se deberá:

Restringir el paso de personas y vehículos por estos sectores.

No implementar obras en estos espacios.

Previo al inicio de las obras de construcción del proyecto, se instalarán cercos
permanentes alrededor de los sitios 1, 2, 3 y 4, los cuales deberán ser de
materialidad que asegure su durabilidad y proteja efectivamente los sitios. Se
deberá implementar un buffer de al menos 7 metros desde la última línea de
dispersión de material cultural. Estos cercos permanecerán durante toda la
duración de operación del proyecto.

La implementación de señalética en cada sitio que indique su categoría de
Monumento Nacional y su resguardo.

Estas actividades deberán ser realizadas bajo la supervisión de un arqueólogo.
Una vez implementadas estas medidas se remitirá un informe al Consejo de
Monumentos Nacionales, el cual incluirá fotografías de las actividades.

Se deberá enviar un informe semestral del estado de estas medidas y del
estado de conservación de los sitios 1, 2, 3 y 4 durante la fase de construcción
del proyecto y anual durante la fase de operación. La permanencia de las
medidas será evaluada anualmente por la Autoridad Competente. .

3.3.3.En cuanto a las Huellas Troperas 1, 2, 3, 4 y 5, el titular deberá Implementar:

Registro con fichas específicas para senderos, de las huellas reconocidas en la
Línea de Base (Prehispánica, Histórica e Indeterminada) que serán
intervenidas. El registro a realizar será del área a ser afectada más lo siguiente:

En Huella 1: 3 km adicionales.
En Huella 2: 6 km adicionales.
En Huella 3: 3 km adicionales.
En Huella 4: 4 km adicionales.
En Huella 5: 2 km adicionales.

SASARAS

Registro fotográfico de alta resolución y topográfico de cada huella.
Recolección de todo el material asociado a éstas.

Entrega de informe de terreno de estas actividades, de cuya evaluación
dependerá la liberación de estos espacios.

Análisis, por parte de especialistas, de todos los materiales asociados a ésta.
Entrega de informe final de análisis y síntesis de actividades, el cual deberá ser
entregado a más tardar tres meses después de realizada esta actividad.

3,3.4.La implementación de charlas de inducción a trabajadores sobre las medidas de

mitigación implementadas en los sitios arqueológicos y la importancia y
legalidad de su resguardo. Estas charlas se deberán realizar previo al inicio de
construcción del proyecto y de forma anual, durante toda la fase de operación

del proyecto.

4. Que, en relación con el cumplimiento de la normativa ambiental aplicable al proyecto
"Planta Solar Fotovoltaica Pozo Almonte Solar 3, | Región" y sobre la base de los
antecedentes que constan en el expediente de evaluación, debe indicarse que la
ejecución del proyecto "Planta Solar Fotovoltaica Pozo Almonte Solar 3, | Región"

cumple con:
4.1 Normas de emisión y otras normas ambientales:
Al proyecto le es aplicable la siguiente normativa:
4.1.1. Aire

= D.S. N* 55/94, Ministerio de Transporte y .Telecomunicaciones. Establece las
Normas de Emisión a Vehículos Motorizados Pesados.

=  D.F.L.N*725 de 1967, Código Sanitario Ministerio de Salud
= :D.S, N* 75/87 Ministerio de Transporte y Telecomunicaciones.

= Decreto Supremo 144/61 Establece Normas para Evitar Emanaciones o
Contaminantes de cualquier Naturaleza Ministerio Salud.

= D.S, N” 59, Establece Norma de Calidad Primaria para Material Particulado
Respirable PM10.Ministerio Secretaría General de la Presidencia

= Decreto Supremo N? 47, Fija Nuevo Texto de la Ordenanza General de Urbanismo
y Construcciones, Ministerio de Vivienda y Urbanismo.

4.1.2. Ruido

= Decreto Supremo 146, Reglamento Sobre Niveles Máximos Permisibles de Ruidos
Molestos Generados por Fuentes Fijas. Ministerio Secretaría General de la
Presidencia

= Decreto Supremo N” 594. Aprueba Reglamento Sobre Condiciones Sanitarias y
Ambientales Básicas en los Lugares de Trabajo. Ministerio de Salud

4.1.3. Condiciones Sanitarias en Lugares de Trabajo

= Decreto Supremo N* 594, Aprueba Reglamento Sobre Condiciones Sanitarias y
Ambientales Básicas en los Lugares de Trabajo. Ministerio de Salud

4.1.4. Patrimonio Cultural

= Ley N? 17.288 de 1970, sobre Monumentos Nacionales Ministerio de Educación

4.1.5. Fauna, Vegetación y Flora.
=  LeyN” 19.473/1996 Ministerio de Agricultura

= Resolución SAG N” 223 del 23 de Enero de 1995, en caso de implementar un
programa de control de roedores plaga, y de requerir aplicar productos
anticoagulantes, sin perjuicio de la demás normativa vigente que se deba cumplir

en la materia.
4.1.6. Vialidad y transporte
= Decreto con Fuerza de Ley N* 850/98, Ministerio de Obras Públicas
4.1.7. Seguridad en instalaciones de combustibles líquidos y sus operaciones

= DS. No 160 de 2008, del Ministerio de Economía, Fomento y Reconstrucción,
“Reglamento de Seguridad para las Instalaciones y Operaciones de Producción y
Refinación, Transporte, Almacenamiento, Distribución y Abastecimiento de

Combustibles Líquidos”
10.

11.

4.1.8. Residuos
=  D.F.L. N*725 de 1967, Código Sanitario Ministerio de Salud

= DS 148/2003 Aprueba Reglamento Sanitario sobre Manejo de Residuos
Peligrosos. Ministerio de Salud.

4.1.9. Agua Potable

» Decreto Supremo N% 594 de 1999, Aprueba Reglamento Sobre Condiciones
Sanitarias y Ambientales Básicas en los Lugares de Trabajo. Ministerio de Salud

=  D.F.L.N* 1.122 Aprueba Código de Aguas. Ministerio de Justicia.

Norma Chilena N* 409. Establece Requisitos físicos, químicos, radioactivos y
bacteriológicos para el Agua Potable. Ministerio de Salud.

4.2 Permisos ambientales sectoriales:

Que, sobre la base de los antecedentes que constan en el expediente de evaluación,
debe indicarse que la ejecución del proyecto "Planta Solar Fotovoltaica Pozo Almonte
Solar 3, | Región" requiere de los permisos ambientales sectoriales contemplados en
los artículos 76, 91, 93, 94 y 96 del D.S. N*95/01 del Ministerio Secretaría General de
la Presidencia, Reglamento del Sistema de Evaluación de Impacto Ambiental.

Que, en lo relativo a los efectos, características y circunstancias señalados en el
artículo 11 de la Ley N* 19,300, y sobre la base de los antecedentes que constan en
el expediente de evaluación, debe indicarse que el proyecto "Planta Solar
Fotovoltaica Pozo Almonte Solar 3, | Región " no genera ni presenta ninguno de tales
efectos, características y circunstancias.

Que, con el objeto de dar adecuado seguimiento a la ejecución del proyecto, el titular
deberá informar a la Dirección Regional del Servicio de Evaluación Ambiental de la |
Región de Tarapacá, al menos con una semana de anticipación, el inicio de cada una
de las etapas o fases del proyecto, de acuerdo a lo indicado en la descripción del
mismo. Además, deberá colaborar con el desarrollo de las actividades de fiscalización
de los Órganos del Estado con competencia ambiental en cada una de las etapas del
proyecto, permitiendo su acceso a las diferentes partes y componentes, cuando éstos
lo soliciten y facilitando la información y documentación que éstos requieran para el
buen desempeño de sus funciones.

Que, para que el proyecto "Planta Solar Fotovoltaica Pozo Almonte Solar 3, | Región "
pueda ejecutarse, necesariamente deberá cumplir con todas las normas vigentes que

le sean aplicables.

Que, el titular del proyecto deberá informar inmediatamente a la Dirección Regional
del Servicio .de Evaluación Ambiental de la | Región de Tarapacá, la ocurrencia de
impactos ambientales no previstos en la Declaración de Impacto Ambiental,
asumiendo acto seguido, las acciones necesarias para abordarlos.

Que, el titular del proyecto deberá comunicar inmediatamente y por escrito a la
Dirección Regional del Servicio de Evaluación Ambiental de la | Región de Tarapacá,
la individualización de cambios de titularidad.

Que todas las medidas y disposiciones establecidas en la presente Resolución, son
de responsabilidad del titular del proyecto, sean implementadas por éste directamente
o, através-de un tercero.

Que en razón de todo lo indicado precedentemente, la Comisión de Evaluación de la |
Región de Tarapacá
RESUELVE:

Distribución:

1.

CALIFICAR FAVORABLEMENTE el proyecto "Planta Solar Fotovoltaica Pozo
Almonte Solar 3, | Región".

CERTIFICAR que se cumplen con todos los requisitos ambientales aplicables, y que
el proyecto "Planta Solar Fotovoltaica Pozo Almonte Solar 3, | Región" cumple con la
normativa de carácter ambiental, incluidos los requisitos de carácter ambiental
contenidos en los permisos ambientales sectoriales que se señalan en los artículos
76, 91, 93, 94 y 96 del Reglamento del Sistema de Evaluación de Impacto Ambiental.

ANÓTESE, NOTIFÍQUE:

Titular del Proyecto. 3
Órganos de la Administración del Estado con Competencia Ambiental,
Expediente.
Archivo Comisión de Evaluación Tarapacá.
